Exhibit 10.1

 

Execution Version

 

 

Deal CUSIP Number: 72341KAD4

Revolving Loan CUSIP Number: 72341KAE2

 

CREDIT AGREEMENT

dated as of

December 12, 2019

among

ROARING FORK INTERMEDIATE, LLC,

 as Holdings,

PING IDENTITY CORPORATION,

 as Borrower,

The other Loan Parties Party Hereto,

The Lenders Party Hereto,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

BOFA SECURITIES, INC.

 and

RBC CAPITAL MARKETS*,

as Joint Lead Arrangers and Joint Bookrunners

 

* RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

 








 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I DEFINITIONS


1

SECTION 1.01

Defined Terms


1

SECTION 1.02

Classification of Loans and Borrowings


33

SECTION 1.03

Terms Generally


33

SECTION 1.04

Accounting Terms; GAAP; Tax Laws


33

SECTION 1.05

Financial Ratios


33

SECTION 1.06

Pro Forma and Other Calculations


34

SECTION 1.07

Divisions


34

SECTION 1.08

Limited Condition Acquisitions


34

SECTION 1.09

Deliveries


35

SECTION 1.10

Exchange Rates; Currency Equivalents


35

SECTION 1.11

Change in Currency


35

ARTICLE II THE CREDITS


36

SECTION 2.01

Commitments


36

SECTION 2.02

Loans and Borrowings


36

SECTION 2.03

Requests for Borrowings


37

SECTION 2.04

[Section intentionally omitted]


38

SECTION 2.05

[Section intentionally omitted]


38

SECTION 2.06

Letters of Credit


38

SECTION 2.07

Funding of Borrowings


42

SECTION 2.08

Interest Elections


43

SECTION 2.09

Termination and Reduction of Commitments


44

SECTION 2.10

Repayment of Loans; Evidence of Debt


45

SECTION 2.11

Prepayment of Loans


46

SECTION 2.12

Fees


46

SECTION 2.13

Interest


47

SECTION 2.14

Alternate Rate of Interest; Illegality


48

SECTION 2.15

Increased Costs


50

SECTION 2.16

Break Funding Payments


51

SECTION 2.17

Withholding of Taxes; Gross-Up


51

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Setoffs


55

SECTION 2.19

Mitigation Obligations; Replacement of Lenders


57

SECTION 2.20

Defaulting Lenders


58

SECTION 2.21

Returned Payments


59

SECTION 2.22

Incremental Term Loans


60

SECTION 2.23

Increase of Commitments


62

SECTION 2.24

Banking Services and Swap Agreements


63

SECTION 2.25

Amend and Extend Transactions


63

ARTICLE III REPRESENTATIONS AND WARRANTIES


65

SECTION 3.01

Organization; Powers


65

SECTION 3.02

Authorization; Enforceability


65

SECTION 3.03

Governmental Approvals; No Conflicts


65

SECTION 3.04

Financial Condition; No Material Adverse Change


65

SECTION 3.05

Properties


66





i




 

 

 

 

SECTION 3.06

Litigation and Environmental Matters


66

SECTION 3.07

Compliance with Laws and Agreements; No Default


66

SECTION 3.08

Investment Company Status


66

SECTION 3.09

Taxes


66

SECTION 3.10

ERISA


66

SECTION 3.11

Disclosure


67

SECTION 3.12

Capitalization and Subsidiaries


67

SECTION 3.13

Security Interest in Collateral


67

SECTION 3.14

Federal Reserve Regulations


68

SECTION 3.15

Anti-Corruption Laws and Sanctions; USA Patriot Act


68

SECTION 3.16

Covered Entity


68

SECTION 3.17

Not an EEA Financial Institution


68

SECTION 3.18

Solvency


68

SECTION 3.19

Beneficial Ownership Certificate


68

ARTICLE IV CONDITIONS


68

SECTION 4.01

Conditions to Initial Loans


68

SECTION 4.02

Each Credit Event


70

ARTICLE V AFFIRMATIVE COVENANTS


71

SECTION 5.01

Financial Statements and Other Information


71

SECTION 5.02

Notices of Material Events


72

SECTION 5.03

Existence; Conduct of Business


73

SECTION 5.04

Payment of Taxes


73

SECTION 5.05

Maintenance of Properties; Insurance; Casualty and Condemnation


73

SECTION 5.06

Books and Records; Inspection Rights


74

SECTION 5.07

Compliance with Laws


74

SECTION 5.08

Use of Proceeds


74

SECTION 5.09

Additional Collateral; Further Assurances


75

SECTION 5.10

[Reserved]


76

SECTION 5.11

Compliance with Environmental Laws


76

SECTION 5.12

Intellectual Property


76

SECTION 5.13

Designation of Subsidiaries


76

SECTION 5.14

Anti-Corruption Law; Anti-Money Laundering; Foreign Corrupt Practices Act


77

ARTICLE VI NEGATIVE COVENANTS


77

SECTION 6.01

Indebtedness


77

SECTION 6.02

Liens


80

SECTION 6.03

Fundamental Changes


82

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions


83

SECTION 6.05

Asset Dispositions; Sale and Leaseback Transactions


85

SECTION 6.06

Swap Agreements


87

SECTION 6.07

Restricted Payments


87

SECTION 6.08

Restricted Debt Payments


89

SECTION 6.09

Transactions with Affiliates


89

SECTION 6.10

Restrictive Agreements


90

SECTION 6.11

Amendment of Material Documents


91

SECTION 6.12

Financial Covenant


91

 





ii




 

 

 

 

ARTICLE VII EVENTS OF DEFAULT


91

ARTICLE VIII THE ADMINISTRATIVE AGENT


94

SECTION 8.01

Appointment


94

SECTION 8.02

Rights as a Lender


94

SECTION 8.03

Duties and Obligations


94

SECTION 8.04

Reliance


95

SECTION 8.05

Actions through Sub-Agents


95

SECTION 8.06

Resignation


96

SECTION 8.07

Non-Reliance


97

SECTION 8.08

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties


97

SECTION 8.09

Lenders Not Subject to ERISA


97

ARTICLE IX MISCELLANEOUS


98

SECTION 9.01

Notices


98

SECTION 9.02

Waivers; Amendments


101

SECTION 9.03

Expenses; Indemnity; Damage Waiver


103

SECTION 9.04

Successors and Assigns


105

SECTION 9.05

Survival


108

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution


108

SECTION 9.07

Severability


109

SECTION 9.08

Right of Setoff


109

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process


109

SECTION 9.10

WAIVER OF JURY TRIAL


110

SECTION 9.11

Headings


110

SECTION 9.12

Confidentiality


110

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law


111

SECTION 9.14

USA PATRIOT Act


111

SECTION 9.15

Disclosure


112

SECTION 9.16

Appointment for Perfection


112

SECTION 9.17

Interest Rate Limitation


112

SECTION 9.18

No Advisory or Fiduciary Responsibility


112

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


112

SECTION 9.20

Acknowledgment Regarding any Supported QFCs


113

SECTION 9.21

Judgment Currency


114

ARTICLE X LOAN GUARANTY


114

SECTION 10.01

Guaranty


114

SECTION 10.02

Guaranty of Payment


115

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty


115

SECTION 10.04

Defenses Waived


115

SECTION 10.05

Rights of Subrogation


116

SECTION 10.06

Reinstatement; Stay of Acceleration


116

SECTION 10.07

Information


116

SECTION 10.08

Termination


116

SECTION 10.09

[Reserved]


116

SECTION 10.10

Maximum Liability


116

 





iii




 

SECTION 10.11

Contribution


117

SECTION 10.12

Liability Cumulative


117

SECTION 10.13

Keepwell


118

 





iv




 

SCHEDULES:

Commitment Schedule

Schedule 3.12       —      Capitalization and Subsidiaries

Schedule 5.09       —      Post-Closing Deliverables

Schedule 6.01       —      Existing Indebtedness

Schedule 6.02       —      Existing Liens

Schedule 6.04       —      Existing Investments

Schedule 6.09       —      Transactions with Affiliates

Schedule 6.10       —      Restrictive Agreements

EXHIBITS:

Exhibit A              —      Form of Assignment and Assumption

Exhibit B              —      Form of Compliance Certificate

Exhibit C              —      Joinder Agreement

Exhibit D              —      Form of Solvency Certificate

Exhibit E - 1         —      U.S. Tax Certificate (For Foreign Lenders that are
not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E - 2         —      U.S. Tax Certificate (For Foreign Participants that
are not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E - 3         —      U.S. Tax Certificate (For Foreign Participants that
are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit E - 4         —      U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F               —      Form of Borrowing Request

Exhibit G              —      Form of Interest Election Request

Exhibit H              —      Form of Notice of Loan Prepayment

 

 

Exhibits and schedules have been omitted pursuant to Item 601(a)(5) of
Regulation S-K and will be furnished on a supplemental basis to the Securities
and Exchange Commission upon request.

 

 



v




 

THIS CREDIT AGREEMENT, dated as of December 12, 2019 (as it may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, this “Agreement”), among ROARING FORK INTERMEDIATE, LLC, a Delaware
limited liability company, as Holdings, PING IDENTITY CORPORATION, a Delaware
corporation, as the Borrower, the other Loan Parties party hereto from time to
time, the Lenders party hereto from time to time, the Issuing Banks party hereto
from time to time, and BANK OF AMERICA, N.A., as the Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

SECTION 1.01        Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.  ABR Loans are only
available in Dollars.

“Accounting Firm” means PricewaterhouseCoopers LLP, or any other independent
registered public accounting firm of nationally recognized standing.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business,
business unit, division or product line (including research and development and
related assets in respect of any product) of a Person, (b) the acquisition of in
excess of 50% of the Equity Interests of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger, amalgamation or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary).

“Additional Incremental Term Loan Lender” has the meaning assigned to such term
in Section 2.22(a)(ii).

“Additional Lender” has the meaning assigned to such term in Section
2.23(a)(ii).

“Adjusted Covenant Period”  has the meaning assigned to such term in Section
6.12(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate; provided,
that if the Adjusted LIBO Rate is less than zero, it shall be deemed to be zero
for purposes of this Agreement.

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any of its successors in
such capacity.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.





 




 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

“Agreement” has the meaning assigned to such term in the introductory paragraph.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Prime Rate, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  The “prime rate” is a rate set by
Bank of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.  If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Yen and Canadian Dollars.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, by reference to Bloomberg (or such other
publicly available service for displaying exchange rates), to be the exchange
rate for the purchase of such Alternative Currency with Dollars at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be, using
any reasonable method of determination they deem appropriate in their sole
discretion (and such determination shall be conclusive absent manifest error).

“Alternative Currency Sublimit” means an amount equal to $50,000,000. The
Alternative Currency Sublimit is part of, and not in addition to, the
Commitments.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to (a) bribery and/or corruption and (b) terrorism
financing and/or money laundering.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Loans and LC Exposure, a percentage equal to a fraction the numerator of which
is such Lender’s Commitment and the denominator of which is the aggregate
Commitment of all Lenders (if the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon such Lender’s share of the
Aggregate Credit Exposure at that time); provided, that in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation, and (b) with respect to the
Aggregate Credit Exposure, a percentage based upon its share of the Aggregate
Credit Exposure and the unused Commitments; provided, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation.





2




 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees or letter of credit
fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Applicable Rate for Eurocurrency Loans”,
“Applicable Rate for ABR Loans” or “Commitment Fee Rate”, as the case may be,
based upon Holdings’ Senior Secured Net Leverage Ratio as of the most recent
determination date; provided, that until the delivery to the Administrative
Agent, pursuant to Section 5.01, of Holdings’ consolidated financial information
for Holdings’ first fiscal quarter ending after the Effective Date, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Level I:

Level

Senior Secured Net
Leverage Ratio

Applicable Rate
for
Eurocurrency
Loans

Applicable Rate
for
ABR Loans

Commitment
Fee Rate

Level I

≤ 1.00 to 1.00

1.25%

0.25%

0.20%

Level II

> 1.00 to 1.00 but

< 2.00 to 1.00

1.50%

0.50%

0.25%

Level III

> 2.00 to 1.00 but

< 3.00 to 1.00

1.75%

0.75%

0.30%

Level IV

> 3.00 to 1.00

2.00%

1.00%

0.35%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of Holdings based upon the Holdings’ annual or
quarterly consolidated financial statements delivered pursuant to Section 5.01
and (b) each change in the Applicable Rate resulting from a change in the Senior
Secured Net Leverage Ratio shall be effective three Business Days after the date
of delivery to the Administrative Agent of such consolidated financial
statements indicating such change and ending on the date immediately preceding
the effective date of the next such change; provided, that the Senior Secured
Net Leverage Ratio shall be deemed to be in Level IV for the period commencing
three Business Days after Holdings fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Section 5.01, and ending on the date which is three Business Days after such
statements are actually delivered.

“Applicable Tax Laws” means the Code and any other applicable Requirements of
Law relating to Taxes, as in effect from time to time.

“Applicable Time” means, with respect to any Borrowing and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.





3




 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Available Commitment” means, at any time, the aggregate Commitments of all
Lenders then in effect minus the Aggregate Credit Exposure at such time.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
in its individual capacity, and its successors.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards) or for corporate purposes, (b)
stored value cards, (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services),
(d) documentary services and foreign currency exchange services and (e) any
arrangement or services similar to, or for the purpose of effectuating, any of
the foregoing.

“Banking Services Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services, but excluding any Swap Agreement Obligations.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided, that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided,  further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.





4




 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Billing Statement” has the meaning assigned to such term in Section 2.18(g).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Ping Identity Corporation, a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and:

(a)         if such day relates to interest at a rate based on the LIBO Rate
with respect to a LIBOR Quoted Currency, means any such day that is also a
London Banking Day;

(b)         if such day relates to any interest rate based on the LIBO Rate with
respect to a Non-LIBOR Quoted Currency, means any such day that is also open for
banks for foreign exchange business in the principal financial center of the
country of such currency; and

(c)         if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” or “CAD” means the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP, it
being understood that solely with respect to any change in GAAP after the
Effective Date with respect to the accounting for leases as either operating
leases or capital leases, any lease that at the time it is entered into is not
(or would not be) a capital lease under GAAP as then in effect shall not be
treated as a capital lease notwithstanding any such later change in GAAP.

“Cash Equivalents” means:

(a)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof;





5




 

(b)         investments in commercial paper maturing within one (1) year from
the date of acquisition thereof and having, at such date of acquisition, the
highest credit rating obtainable from S&P or from Moody’s;

(c)         investments in certificates of deposit, bankers’ acceptances and
time deposits maturing within one (1) year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500 million;

(d)         fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in
clause (c) above;

(e)         money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5 billion;

(f)         marketable direct obligations issued by any state of the United
States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s; and

(g)         short term investments similar to the foregoing made by Foreign
Subsidiaries of the Borrower consistent with the Borrower’s investment
guidelines as approved from time to time by the Borrower’s board of directors.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as Collateral for LC Exposure, the Obligations in respect of the
Lenders to fund participations in respect of LC Exposure, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Administrative Agent and the
applicable Issuing Banks, and/or (c) if the Administrative Agent and the
applicable Issuing Banks shall agree, in their sole discretion, other credit
support as requested by Borrower, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
Issuing Banks.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.

“CDOR”  has the meaning assigned to such term in the definition of “LIBO Rate”.

“CDOR Rate”  has the meaning assigned to such term in the definition of “LIBO
Rate”.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings, (b) the
Borrower ceases to be a direct or indirect wholly-owned subsidiary of Holdings,
(c) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of Holdings by Persons who were not (i) directors of Holdings
on the Effective Date, (ii)





6




 

nominated or approved by the board of directors of Holdings or (iii) appointed
by directors who were directors of Holdings on the Effective Date or were so
nominated or approved as provided in subclause (ii) of this clause (c), or (d)
the occurrence of any “change of control” or similar event with respect to
Holdings under any agreement evidencing any Material Indebtedness of the
Borrower.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning given to “Collateral” in the Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
documents granting a Lien upon the Collateral as security for payment of the
Secured Obligations.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Credit Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.09, 2.22 or
2.23 and (b) assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Commitment is set forth on the Commitment
Schedule, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Commitments as of the Effective Date is $150 million.

“Commitment Increase” has the meaning assigned to such term in Section 2.23(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Consolidated Cash Interest Charges” means, as of any date, Consolidated
Interest Charges to the extent payable in cash.





7




 

“Consolidated Interest Charges” means, as of any date, with respect to the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP; (b) all interest paid or payable with
respect to discontinued operations; and (c) the portion of rent expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP,
in each case, of or by the Borrower and its respective Subsidiaries on a
consolidated basis for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of a fiscal quarter, ended on
the last day of the fiscal quarter most recently ended prior to such date);
provided that, notwithstanding the foregoing, (i) for purposes of calculating
Consolidated Interest Charges for the four fiscal quarter period ending March
31, 2020, Consolidated Interest Charges for such four fiscal quarter period then
ending shall equal Consolidated Interest Charges for the fiscal quarter ending
on such date multiplied by four, (ii) for purposes of calculating Consolidated
Interest Charges for the four fiscal quarter period ending June 30, 2020,
Consolidated Interest Charges for such four fiscal quarter period then ending
shall equal Consolidated Interest Charges for the two fiscal quarter period
ending on such date multiplied by two and (iii) for purposes of calculating
Consolidated Interest Charges for the four fiscal quarter period ending
September 30, 2020, Consolidated Interest Charges for such four fiscal quarter
period then ending shall equal Consolidated Interest Charges for the three
fiscal quarter period ending on such date multiplied by 4/3.

“Consolidated Interest Coverage Ratio” means, as of any date, the ratio of (a)
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date) to (b)
Consolidated Cash Interest Charges as of such date.

“Consolidated Total Assets” means, on any date, the consolidated total assets of
Holdings and its Subsidiaries as set forth on the consolidated balance sheet of
Holdings at such date, determined in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Debt” means debt securities or other Indebtedness, the terms of
which provide for conversion into, or exchange for, Equity Interests (other than
Disqualified Equity Interests) of Holdings or any other Loan Party, cash in lieu
thereof or a combination of Equity Interests and cash in lieu thereof.

“Covered Entity” has the meaning assigned to such term in Section 9.20(b).

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such





8




 

failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
Default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular Default, if any)
to funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit under this Agreement; provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has become the subject of a Bankruptcy Event, or (e)
has become (or whose direct or indirect parent company has become) subject to a
Bail-In Action.

“Designated Non-Cash Consideration” means non-cash consideration received by
Holdings or any of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration by the Borrower
pursuant to an Officer’s Certificate delivered to the Administrative Agent,
which Officer’s Certificate shall set forth the fair market value of such
Designated Non-Cash Consideration.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (in one transaction or in a series of transactions) of any property
by any Person (including any sale and leaseback transaction and any issuance of
Equity Interests by a Subsidiary of such Person), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith;  provided
that Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings  of any of its Equity Interests to another Person.

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests), (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 91 days after the Stated Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof), other than (i) upon
Payment in Full or (ii) upon a “change in control”; provided, that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests; (c) requires
the maintenance or achievement of any financial performance standards other than
as a condition to the taking of specific actions or provide remedies to holders
thereof (other than voting and management rights and increases in pay-in-kind
dividends); or (d) is convertible or exchangeable, automatically or at the
option of any holder thereof, into (i) any Indebtedness or (ii) any Equity
Interests or other assets other than Qualified Equity Interests, in each case at
any time prior to the date that is 91 days after the Stated Maturity Date
(determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the date hereof, as of the date hereof);
provided that an Equity Interest in any Person that is issued to any employee or
to any plan for the benefit of employees or by any such plan to such employees
shall not constitute a Disqualified Equity Interest solely because it may be
required to be repurchased by such Person or any of its subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability.





9




 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable Issuing Bank, as applicable) by
the applicable Bloomberg source (or such other publicly available source for
displaying exchange rates) on the date that is two Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange, the equivalent of such amount in
dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as applicable using any method of determination it deems appropriate in
its sole discretion)  and (c) if such amount is denominated in any other
currency, the equivalent of such amount in dollars as determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, using any
method of determination it deems appropriate in its sole discretion.  Any
determination by the Administrative Agent or the applicable Issuing Bank
pursuant to clauses (b) or (c) above shall be conclusive absent manifest error.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of the United States or any state or district thereof or any
entity disregarded for U.S. tax purposes wholly-owned by any Borrower or a
Domestic Subsidiary.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, for any period, the sum of:

(a)         Net Income for such period; plus

(b)         without duplication and to the extent deducted in determining Net
Income for such period, the sum of:

(i)          Interest Expense for such period;

(ii)         federal, state, local and foreign income tax expense for such
period;

(iii)       all amounts attributable to depreciation and amortization expense
for such period;

(iv)        amortization of intangibles (including, but not limited to,
goodwill) for such period;

(v)         stock-based compensation expenses with respect to employees,
officers, directors or contractors;

(vi)        non-recurring fees, costs and expenses directly incurred during such
period in connection with any proposed or actual issuance of any Indebtedness
(or any amendment thereto) or Equity Interests, or any proposed or actual
acquisitions (including Permitted Acquisitions), investments, asset sales or
divestitures permitted hereunder, whether or not consummated (in each case other
than in connection with the Transactions);

(vii)       non-cash purchase accounting adjustments made during such period;

(viii)     non-cash exchange, translation or performance losses during such
period relating to any foreign currency hedging transactions or currency
fluctuations;





10




 

(ix)        any losses during such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement;

(x)         any losses during such period resulting from the sale or disposition
of any asset of the Borrower or any Subsidiary outside the ordinary course of
business;

(xi)        any extraordinary, unusual or non-recurring charges, expenses or
losses and non-recurring restructuring related costs, charges, fees and expenses
and any litigation settlements or losses outside the ordinary course of
business; provided, that the aggregate cash amount pursuant to this subclause
(xi) shall not exceed 20% of EBITDA for such period (determined after giving
effect to this subclause (xi));

(xii)       the amount of cost savings, operating expense reductions, workforce
reductions, other operating improvements and other initiatives and synergies or
operational changes (net of the amount of actual amounts realized) that are (x)
projected by the Borrower in good faith to be reasonably anticipated to be
realizable within eighteen (18) months after the date a specified transaction is
initiated or a plan for realization thereof shall have been established and (y)
related to such specified transaction, in each case, which will be added to
EBITDA as so projected or determined until fully realized and calculated on a
pro forma basis as though such cost savings, operating expense reductions, other
operating improvements and initiatives and synergies had been realized on the
first day of such period; provided, that the aggregate amount pursuant to this
subclause (xii) shall not exceed 20% of EBITDA for such period (determined after
giving effect to this subclause (xii));

(xiii)     non-recurring losses, costs, fees and expenses incurred during such
period in connection with the Transactions (including any amendments, waivers,
other modifications, repayments or any incurrence thereof);

(xiv)      any increases in deferred or unearned revenue or substantially
equivalent items for such period;

(xv)       any charge, expense, cost, accrual, reserve, payment, fee, expense or
loss of any kind that are covered by indemnification, reimbursement, guaranty,
purchase price adjustment or other similar provisions in favor of Holdings or
its Restricted Subsidiaries in any agreement entered into by Holdings or any of
its Restricted Subsidiaries to the extent such expenses and payments have been
reimbursed pursuant to the applicable indemnity, guaranty or acquisition
agreement in such period (or are reasonably expected to be so paid or reimbursed
within one year after the end of such period to the extent not accrued) or an
earlier period if not added back to EBITDA in such earlier period; provided that
if such amount is not so reimbursed within such one year period, such expenses
or losses shall be subtracted in the subsequent calculation period;

(xvi)      letter of credit fees;

(xvii)      net unrealized or realized exchange, translation or performance
losses relating to foreign currency transactions and foreign exchange
adjustments including, without limitation, losses and expenses in connection
with, and currency and exchange rate fluctuations and losses or other
obligations from, hedging activities or other derivative instruments;

(xviii)   other adjustments that are (A) contained in a quality of earnings
report made available to the Administrative Agent prepared by financial advisors
(which financial advisors are (i) nationally recognized or (ii) reasonably
acceptable to the Administrative Agent (it being





11




 

understood and agreed that any of the “Big Four” accounting firms are
acceptable)) and retained by a Loan Party and prepared in connection with a
Permitted Acquisition or other investment permitted hereunder or (B) determined
on a basis consistent with Article 11 of Regulation S-X promulgated under the
Exchange Act and as interpreted by the staff of the SEC (or any successor
agency); and

(xix)      any expense during such period relating to a defined benefits pension
or post-retirement benefit plan; and

(xx)       any charge, expense, cost, accrual, reserve, payment, fee, expense or
loss of any kind attributable to, and payments of, legal settlements, fines,
judgments or orders;  provided, that the aggregate amount pursuant to this
subclause (xx) shall not exceed 5% of EBITDA for such period (determined prior
to giving effect to this subclause (xx));  minus

(c)         without duplication and to the extent included in Net Income, the
sum of:

(i)          any decreases in deferred revenue or unearned revenue or
substantially equivalent items for such period;

(ii)         any gains during such period attributable to early extinguishment
of Indebtedness or obligations under any Swap Agreement; and

(iii)       any gains during such period resulting from the sale or disposition
of any asset of the Borrower or any Subsidiary outside the ordinary course of
business;

all calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, to the extent applicable. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”), (i) if at any time during such Reference Period, Holdings or any
Subsidiary shall have made any sale, transfer, or disposition of property,
EBITDA for such Reference Period shall be reduced by an amount equal to the
EBITDA (if positive) attributable to the property that is the subject of such
sale, transfer, or disposition, as applicable, for such Reference Period or
increased by an amount equal to the EBITDA (if negative) attributable thereto
for such Reference Period, and (ii) if during such Reference Period, Holdings or
any of its Subsidiaries shall have made a Permitted Acquisition, EBITDA for such
Reference Period shall be calculated after giving effect thereto on a pro forma
basis as if such Permitted Acquisition occurred on the first day of such
Reference Period.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a Subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.





12




 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means December 12, 2019.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) subject to any consents required by Section 9.04(b), any
other person, other than Ineligible Institutions.

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated.  If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable Issuing Bank(s) (in the case of any
Letter of Credit to be denominated in an Alternative Currency), (a) such
currency no longer being readily available, freely transferable and convertible
into Dollars, (b) a Dollar Equivalent is no longer readily calculable with
respect to such currency, (c) providing such currency is impracticable for the
Lenders or (d) such currency no longer being a currency in which the Required
Lenders are willing to make such Loans (each of clauses (a), (b), (c), and (d) a
“Disqualifying Event”), then the Administrative Agent shall promptly notify the
Lenders and the Borrower, and such country’s currency shall no longer be an
Alternative Currency until such time as the Disqualifying Event(s) no longer
exist.  Within five Business Days after receipt of such notice from the
Administrative Agent, the Borrower shall repay all Loans in such currency to
which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein
(other than, with respect to any Disqualifying Event occurring under clause (d),
 Section 2.16).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, or injunctions issued, promulgated or entered into
by any Governmental Authority, relating in any way to pollution or the
protection of the environment, preservation or reclamation of natural resources,
the management or Release of any Hazardous Material or, to the extent relating
to exposure to Hazardous Materials, employee health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any Subsidiary resulting from or based
upon (a) any violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) any exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement, but solely to the extent liability is assumed or imposed
in such contract, agreement or other consensual arrangement with respect to any
of the foregoing.





13




 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing, but excluding any Indebtedness convertible for, or exchangeable into,
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) the failure to make any
“minimum required contribution” (as defined in Section 430(a) of the Code) with
respect to any Plan, at the time and in the amount provided for in Section 430
of the Code; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans in a distress termination described in
Section 4041(c) of ERISA or to appoint a trustee to administer any Plan; (f) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Multiemployer Plan; or
(g) the receipt by the Borrower or any ERISA Affiliate of any notice concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent within the meaning of Title IV of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.  Eurocurrency Loans
may be denominated in Dollars or in an Alternative Currency; provided that all
Loans denominated in an Alternative Currency must be Eurocurrency Loans.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Guarantor’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Guarantor
or the grant of such security interest becomes or would become effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.





14




 

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being a resident of, being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Taxes (or any
political subdivision thereof) or (ii) that are Other Connection Taxes; (b) in
the case of a Lender, U.S. withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan,
Note, Letter of Credit, Commitment or other Loan Document pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan,
Note, Letter of Credit or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, an amount that was due and payable, but not yet paid to (A) such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or (B) such Lender immediately before it changed its lending
office; (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) or Section 2.17(g); and (d) any withholding Taxes imposed under
FATCA.

“Executive Order” means Executive Order No. 13224, effective September 24, 2001.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
January 25, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), among the Borrower, Holdings, each
guarantor party thereto upon becoming a party thereto, the lenders and issuing
banks from time to time party thereto, and Goldman Sachs Bank USA, as
administrative agent for the lenders, as collateral agent for the secured
parties, as swing line lender and as the issuing bank.

“Existing Letter of Credit” means the Standby Letter of Credit, issued on or
about January 25, 2018 by Wells Fargo Bank, National Association on behalf of
Ping Identity Corporation to FSP 1001 17th Street LLC, in a face amount of
$500,000.

“Extended Commitment” means the Commitments, the maturity of which shall have
been extended pursuant to Section 2.25.

“Extended Loans” means any Loans made pursuant to the Extended Commitments.

“Extension” has the meaning assigned to such term in Section 2.25(a).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and Borrower, be in the form of an amendment
and restatement of this Agreement) among the Loan Parties, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 2.25, the Issuing Bank implementing an Extension in accordance with
Section 2.25.

“Extension Offer” has the meaning assigned to such term in Section 2.25(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent such version is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code, any
intergovernmental agreements entered into in connection with the implementation
of such sections of the Code and any fiscal or regulatory legislation, rules or
practices adopted pursuant to such intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate per annum calculated
by the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as





15




 

determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate; provided that if the Federal Funds Effective Rate as so
determined would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter, dated as of November 18, 2019,  by
and among the Borrower and BofA Securities, Inc., as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Financial Covenant” means, collectively, the covenants set forth in Section
6.12.

“Financial Officer” means the chief financial officer, president, principal
accounting officer, treasurer, controller or officer of equivalent duties of
Holdings or the Borrower.

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
Holdings or any one or more of its Subsidiaries primarily for the benefit of
employees of Holdings or such Subsidiaries residing outside the United States,
which plan, fund or other similar program provides, or results in, retirement
income, a deferral of income in contemplation of retirement or payments to be
made upon termination of employment, and which plan is not subject to ERISA or
the Code and is not sponsored or administered by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“FSHCO” means any Subsidiary of the Borrower (i) all or substantially all of the
assets of which consist of Equity Interests of, and, if applicable, Equity
Interests and Indebtedness owing from one or more Foreign Subsidiaries that are
CFCs and (ii) whose material activities are limited to those relating to such
ownership.

“Funded Indebtedness” means, with respect to any Person and without duplication,
(i) all Indebtedness of such Person of the types referred to in clauses (a),
 (b),  and (g) (provided, in the case of clause (g), such amount shall be
limited to the principal portion) of the definition of “Indebtedness” in this
Section 1.01 and (ii) all Guarantees of such Person with respect to Indebtedness
of others of the type referred to in clause (i) of this definition.
Notwithstanding the forgoing, in no event shall the following constitute “Funded
Indebtedness”: (w) obligations under any derivative transaction or other Swap
Agreement, (x) undrawn Letters of Credit, (y) earnouts to the extent not then
due and payable and if not recognized as debt on the balance sheet in accordance
with GAAP and (z) leases that would be characterized as operating leases in
accordance with GAAP on the date hereof.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision of any of the foregoing, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, the Financial Conduct Authority, the
Prudential Regulatory Authority and supra-national bodies such as the European
Union or European Central Bank).





16




 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the United States Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos-containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas or radon.

“Holdings” means Roaring Fork Intermediate, LLC, a Delaware limited liability
company.

“Immaterial Subsidiary” means any Subsidiary of the Borrower’s that, as of the
date of determination, does not have (a) assets (when combined with the assets
of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) in excess of 10.00% of the Borrower’s total assets or (b) EBITDA
for the applicable Reference Period (when combined with the EBITDA of all
Immaterial Subsidiaries, after eliminating intercompany obligations) in excess
of 10.00% of the EBITDA of the Borrower for the applicable Reference Period;
provided, that, as of the date of determination, no Immaterial Subsidiary shall
have (x) assets in excess of 5.00% of the Borrower’s total assets or (y) EBITDA
for the applicable Reference Period in excess of 5.00% of the EBITDA of the
Borrower for the applicable Reference Period.

“Increasing Lender” has the meaning assigned to such term in Section 2.23(a)(i).

“Incremental Amount” means $0 as of the Effective Date; provided, that such
amount shall be automatically increased up to a maximum of $75 million by an
amount equal to the Specified Issuance Commitment Reduction.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.22(a)(iii).

“Incremental Term Loan Commitments” has the meaning assigned to such term in
Section 2.22(a).

“Incremental Term Loan Commitment Date” has the meaning assigned to such term in
Section 2.22(a)(i).

“Incremental Term Loan Facility” has the meaning assigned to such term in
Section 2.22(a).





17




 

“Incremental Term Loan Lender” has the meaning assigned to such term in Section
2.22(a)(i).

“Incremental Term Loan Notice” has the meaning assigned to such term in Section
2.22(a)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person excluding trade accounts payable in the ordinary course of business,
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable and other accrued
obligations, in each case incurred in the ordinary course of business, (ii)
deferred compensation payable to directors, officers or employees of the
Borrower or any Subsidiary in the form of Qualified Equity Interests and (iii)
any purchase price adjustment or earn out incurred in connection with an
acquisition except to the extent such amount is or becomes a liability on the
balance sheet in accordance with GAAP), (e) all Indebtedness of others secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person (but only to the extent of the lesser of (x) the
amount of such Indebtedness and (y) the fair market value of such property if
such Indebtedness has not been assumed by such Person), (f) all Guarantees by
such Person of Indebtedness of others of the types set forth in clauses (a)
through (e) above and clauses (g) through (i) below, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) [reserved], (k) any other Off-Balance Sheet
Liability and (l) any obligations with respect to any Swap Agreements to the
extent required to be reflected as a liability on a balance sheet of such Person
under GAAP.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person or relative(s) thereof; provided, that,
such holding company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25 million and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business,  or (d) a Loan
Party or a Subsidiary or other Affiliate of a Loan Party.

“Information” has the meaning assigned to such term in Section 9.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.





18




 

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated on a consolidated basis for Holdings and its Subsidiaries for such
period in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and the Maturity Date and
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months, as the
Borrower may elect (in each case, subject to availability for the interest rate
applicable to the relevant currency);  provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period may extend
beyond the Maturity Date.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“IRS” means the United States Internal Revenue Service.

“Issuing Banks” means, individually and collectively as the context may require,
(a) Bank of America, in its capacity as an issuer of Letters of Credit
hereunder, and its successors in such capacity, and (b) and any other Lender (if
any) from time to time designated by the Borrower as an Issuing Bank, with the
consent of such Lender and the Administrative Agent and such Lender’s successors
in such capacity.  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has issued
the applicable Letter of Credit, or both (or all) Issuing Banks, as the context
may require.

“Joinder Agreement” has the meaning assigned to such term in Section 5.09(a).

“Judgment Currency” has the meaning assigned to such term in Section 9.21.

“Junior Indebtedness” means (a) any Indebtedness of the Borrower or any of its
Restricted Subsidiaries (other than Indebtedness among the Borrower and its
subsidiaries) that is expressly subordinated in right of payment or secured on a
junior lien basis to the Obligations or any portion thereof or (b) any unsecured
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
Indebtedness among the Borrower and its subsidiaries).





19




 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements relating to Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“LCT Election” means the Borrower’s election to test the permissibility of a
Limited Condition Acquisition in accordance with the methodology set forth in
Section 1.08.

“LCT Test Date” has the meaning assigned to such term in Section 1.08.

“Lead Arrangers” means BofA Securities, Inc. and RBC Capital Markets., in their
respective capacities as joint lead arrangers and joint bookrunners.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.  Unless the context otherwise requires, the
term “Lenders” includes the Issuing Banks.

“Lending Office” means, as to the Administrative Agent, any Issuing Bank or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent; which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such Affiliate.

“Letter of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.  Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Sublimit” has the meaning assigned to such term in Section
2.06(b).

“LIBO Rate” means,

(a)         for any Interest Period with respect to:

(i) any LIBOR Quoted Currency Borrowing, the rate per annum equal to the London
Interbank Offered Rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars
(or other applicable currency) for a period equal in length to such Interest
Period) (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on the Rate Determination Date, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; or

(ii) any Borrowing denominated in Canadian Dollars, the rate per annum equal to
the Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) in such case, the “CDOR Rate”) at or about 10:00 a.m.





20




 

(Toronto, Ontario time) on the Rate Determination Date with a term equivalent to
such Interest Period; and

(b)         for any interest calculation with respect to an ABR Borrowing (to
the extent applicable) on any date, the rate per annum equal to LIBOR, at or
about 11:00 a.m. (London time) determined two London Banking Days prior to such
date for U.S. Dollar deposits with a term of one month commencing that day; and;

provided, that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Quoted Currency” means Dollars, Euro, Sterling and Yen, in each case as
long as there is a published LIBO Rate with respect thereto.

“LIBOR Successor Rate” has the meaning assigned to such term in Section 2.14(a).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Applicable
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other technical, administrative or operational matters
as may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines, in consultation with the Borrower, is reasonably necessary in
connection with the administration of this Agreement).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Limited Condition Acquisition” means any Permitted Acquisition or similar
investment by Holdings or one or more of its Restricted Subsidiaries of assets,
business or Persons permitted to be acquired pursuant to this Agreement whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.

“Loan Documents” means, collectively, this Agreement, the Notes, any Letter of
Credit applications, the Collateral Documents, the Loan Guaranty, the Fee Letter
and all other agreements, instruments, documents and certificates executed and
delivered by a Loan Party to, or in favor of, the Administrative Agent or any
Lenders in connection with the foregoing and including all other pledges, powers
of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party and delivered to the Administrative
Agent or any Lender in connection with this Agreement or the transactions
contemplated hereby that the Administrative Agent and the Borrower agree in
writing shall be considered





21




 

a “Loan Document”. Any reference in this Agreement or any other Loan Document to
a Loan Document shall include all appendices, exhibits or schedules thereto, and
all amendments, restatements, supplements or other modifications thereto, and
shall refer to the Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.

“Loan Guarantor” means (a) each of the Borrower’s wholly-owned Material Domestic
Subsidiaries, (b) Holdings and (c) with respect to Secured Obligations owed by
any other Loan Party, the Borrower; provided, that subject to any administrative
requirements of the Administrative Agent, the Borrower may elect to add
additional Domestic Subsidiaries as Loan Guarantors so long as each such added
Loan Guarantor complies with Section 5.09 of this Agreement as if it were a
newly acquired wholly-owned Material Domestic Subsidiary at the time of such
designation;  provided,  further, that no Subsidiary that is a CFC or FSHCO (or
any other Subsidiary of the Borrower that is directly or indirectly owned by a
Foreign Subsidiary that is a CFC or FSHCO) shall be a Loan Guarantor.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Borrower, each Loan Guarantor and any
other Person who becomes a party to this Agreement pursuant to a Joinder
Agreement and each of their successors and assigns, and the term “Loan Party”
shall mean any one of them or all of them individually, as the context may
require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Credit Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost”  means any amount incurred periodically by any Lender during
the term of the Agreement which constitutes fees, costs or charges imposed on
lenders by any Governmental Authority generally in the jurisdiction in which
such Lender is domiciled, subject to regulation, or has its Lending Office.

“Material Acquisition” means a Permitted Acquisition, the aggregate
consideration with respect to which exceeds $25 million.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of Holdings and its Subsidiaries
taken as a whole, (b) the ability of the Loan Parties to perform their material
obligations under the Loan Documents, (c) any material portion of the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and the
Lenders) on any material portion of the Collateral or the priority of such Liens
(in each case subject to Liens permitted pursuant to Section 6.02), or (d) the
rights of or benefits available to the Administrative Agent, the Issuing Banks
or the Lenders thereunder.

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
other than (a) an Immaterial Subsidiary, (b) a Subsidiary that (i) is a FSHCO or
(ii) is a direct or indirect subsidiary of a Foreign Subsidiary that is a CFC or
FSHCO, (c) any Subsidiary that is not wholly-owned and is contractually
prohibited by the applicable shareholder documents or otherwise from providing a
Guarantee of the Obligations as long as such prohibition was not established in
contemplation of the requirement to Guarantee the Obligations, (d) any
Subsidiary that is a non-profit Subsidiary and (e) any Subsidiary to the extent
the provision of a Guarantee of the Obligations (i) is prohibited by applicable
law, regulation or any contractual obligation existing on the Effective Date
(or, if later, on the date such Subsidiary is acquired





22




 

(and, in each case, not established in anticipation thereof)) or (ii) would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
received).

“Material Foreign Subsidiary” means any Foreign Subsidiary of the Borrower that
is not an Immaterial Subsidiary.

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or any obligations under Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding $6.5
million.  For purposes of determining Material Indebtedness, the aggregate
principal amount of “obligations” of the Borrower or any Subsidiary in respect
of any Swap Agreement at any time shall be the aggregate amount that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time and after giving effect to any rights available under
applicable laws or agreements with regard to collateral, netting, setoff or
similar rights.

“Maturity Date” means the earliest to occur of (a) the Stated Maturity Date, (b)
any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof and (c) the date that the Loans, if any,
are declared due and payable pursuant to Article VII hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of
Holdings and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided, that there shall be excluded from such net income (to the
extent otherwise included therein), without duplication: (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which Holdings or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” and “Notes” have the meanings assigned to such terms in Section 2.10(e).

“Notice of Increase” has the meaning assigned to such term in Section
2.23(a)(i).

“Notice of Loan Prepayment” means a notice of prepayment in respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by an authorized
officer.

“Obligated Party” has the meaning assigned to such term in Section 10.02.





23




 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of Holdings
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person (other than any customary repurchase obligations resulting from a
breach of representations and warranties, covenants, servicing obligations and
indemnities under a securitization facility), (b) any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person, or (c) any indebtedness, liability or obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person (other than operating leases) but does constitute an
off-balance sheet liability under GAAP.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection solely arising from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“Payment in Full” means as of any date of determination, that: (a) the entire
amount of principal of and interest due on the Loans, and all other amounts of
fees, payments and other obligations due under this Agreement, the other Loan
Documents and the Notes are paid in full in cash (other than contingent





24




 

indemnification obligations and reimbursement obligations in respect of which no
claim for payment has yet been asserted by the Person entitled thereto, and any
Banking Services Obligations not then due and owing); (b) the commitments to
lend under this Agreement have been terminated; (c) there are no outstanding
Letters of Credit (other than Letters of Credit that have been cash
collateralized in accordance with the requirements of this Agreement or other
arrangements acceptable to the Issuing Bank); (d) there are no outstanding Swap
Agreement Obligations (or arrangements with respect thereto have been
implemented which are acceptable to the relevant counterparty); and (e) all
Obligations (other than contingent indemnification obligations and reimbursement
obligations in respect of which no claim for payment has yet been asserted by
the Person entitled thereto, and any Banking Services Obligations not then due
and owing) have been paid in full in cash.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition in which each of the following
conditions is satisfied:

(a)         the Person or business which is the subject of such Acquisition is
in a line of business permitted by Section 6.03(b);

(b)         all governmental, corporate and material third-party approvals and
consents necessary in connection with such Acquisition shall have been obtained
and be in full force and effect;

(c)         if acquiring a Person, unless such Person is contemporaneously
merged with and into the Borrower or a Subsidiary of the Borrower, such Person
becomes a wholly-owned direct or indirect Subsidiary of the Borrower and,
simultaneously with such Acquisition, a Loan Party to the extent required by
Section 5.09, with such Person’s Equity Interests being pledged as Collateral to
the extent required by Section 5.09;

(d)         such Acquisition shall be consummated in all material respects in
accordance with the terms of the purchase or acquisition agreement executed in
connection therewith and with all other material agreements, instruments and
documents implementing such Acquisition and in compliance with applicable law
and regulatory approvals;

(e)         subject to Section 1.08 with respect to Limited Condition
Acquisitions, no Default or Event of Default shall have occurred and be
continuing immediately before giving pro forma effect to such Acquisition and
immediately after giving effect to such Acquisition;

(f)         after giving effect to such Acquisition (including the incurrence,
assumption or acquisition of any Indebtedness in connection therewith) the Loan
Parties will be in pro forma compliance with the Financial Covenant for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent;

(g)         the aggregate cash purchase price for all Permitted Acquisitions of
any Persons which do not become Loan Guarantors shall not exceed $10 million in
the aggregate; and

(h)         such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and the Person to be acquired.

“Permitted Encumbrances” means:





25




 

(a)         Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)         carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than sixty (60) days or
are being contested in compliance with Section 5.04;

(c)         pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d)         pledges and deposits made (i) to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(e)         judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(f)         easements, covenants, conditions, zoning restrictions,
rights-of-way, minor defects or other irregularities in title and/or similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

(g)         Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublesee, in
the property subject to any lease, license or sublicense or concession
arrangement permitted by this Agreement;

(h)         Liens arising from Cash Equivalents described in clause (d) of the
definition of the term “Cash Equivalents”;

(i)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

(j)          Liens that are contractual rights of set-off;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Equity Derivatives” means any forward purchase, accelerated share
purchase, call option transaction, capped call option transaction, bond hedge
transaction, warrant transaction (whether such warrant is settled in Equity
Interests (other than Disqualified Equity Interests) of Holdings, cash or a
combination thereof) or other equity derivative transactions relating to any
Convertible Debt of Holdings or any other Loan Party; provided, that any
Restricted Payment made in connection with such transaction is permitted
pursuant to Section 6.07, including any Swap Agreements executed in connection
therewith (or deemed executed therewith).





26




 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan or a Foreign Pension Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America, N.A. as its “prime rate”.

“Prohibited Transaction” means the occurrence of a “prohibited transaction”
within the meaning of Section 4975(c) of the Code or Section 406 of ERISA for
which there was no exemption under Section 4975(d).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10 million at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an ECP and can cause another person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Equity Interests” means Equity Interests of Holdings other than
Disqualified Equity Interests.

“Rate Determination Date” means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Reference Period” has the meaning assigned to such term in the definition of
“EBITDA”.

“Refinancing” has the meaning assigned to such term in Section 4.01(k).

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Related Indemnitee Parties”  means, with respect to any specified Indemnitee,
such Indemnitee’s controlled Affiliates and the respective officers, directors,
employees, advisors, agents or other representatives of such Indemnitee or such
Indemnitee’s controlled Affiliates acting at the direction of such Indemnitee.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping of
any Hazardous Materials into the environment.





27




 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).

“Requested Increase Amount” has the meaning assigned to such term in Section
2.23(a)(i).

“Requested Increase Date” has the meaning assigned to such term in Section
2.23(a)(i).

“Requested Incremental Term Loan Date” has the meaning assigned to such term in
Section 2.22(a)(i).

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Credit Exposure and unused Commitments representing more than 50% of the
sum of the total Credit Exposure and unused Commitments at such time;  provided
that if there is more than one but less than four non-Affiliated Lenders,
Required Lenders shall mean at least two or more non-Affiliated Lenders
representing more than 50% of the sum of the total Credit Exposure and unused
Commitments at such time.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or operating
or partnership agreement, or other organizational or governing documents of such
Person and (b) any statute, law (including common law), treaty, rule,
regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any arbitrator or court or other Governmental Authority
(including Environmental Laws), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Debt Payment” has the meaning assigned to such term in Section 6.08.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or such Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Holdings or such
Subsidiary.

“Restricted Subsidiary”  means, as to any Person, any existing or future direct
or indirect subsidiary of such Person that is not an Unrestricted Subsidiary.
Unless otherwise specified, “Restricted Subsidiary” shall mean any Restricted
Subsidiary of Holdings and each reference (expressed or implied) to a Restricted
Subsidiary of Holdings shall include, in any event, the Borrower.

“Revaluation Date” means (a) with respect to any Loan (other than any Letter of
Credit issuance), each of the following: (i) each date of a Borrowing of a
Eurocurrency Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Loan denominated in an Alternative Currency
pursuant to Section 2.08, and (iii) such additional dates as the Administrative
Agent shall reasonably determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance, amendment and/or extension of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of any payment by the applicable Issuing
Bank under any Letter of Credit denominated in an Alternative Currency, (iii) in
the case of all Existing Letters of Credit denominated in Alternative
Currencies, the Effective Date, and (iv) such additional dates as the
Administrative Agent or the applicable Issuing Bank shall reasonably determine
or the Required Lenders shall require.





28




 

“Revolving Credit Loan” means a Loan made pursuant to Section 2.02.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(a).

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations owing to any Person
that, at the time of entering into such arrangement with a Loan Party or any
Subsidiary, was the Administrative Agent, a Lender or an Affiliate thereof, in
each case, with respect to such Swap Agreement Obligations, to the extent
designated by the Borrower in a written statement (including by way of email) to
the Administrative Agent as constituting Secured Obligations (such Swap
Agreement Obligations, “Secured Swap Agreement Obligations”); provided,
 however, that the definition of “Secured Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor.

“Secured Parties” means the Administrative Agent, each Lender, each Issuing Bank
and each other provider of Secured Obligations as permitted pursuant to the
definition thereof.

“Secured Swap Agreement Obligations” has the meaning assigned to such term in
the definition of “Secured Obligations”.

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, among Holdings, each Subsidiary of Holdings party thereto
from time to time, and the Administrative Agent, for the benefit of the
Administrative Agent, the Lenders and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any Loan Party (as required by this Agreement or any other Loan Document), as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.





29




 

“Senior Secured Net Leverage Ratio” means, as of any date, the ratio of
(a) Total Funded Indebtedness which is secured by a Lien on any assets of
Holdings or its Subsidiaries on such date,  less Unrestricted Cash and Cash
Equivalents to (b) EBITDA for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of a fiscal quarter,
ended on the last day of the fiscal quarter most recently ended prior to such
date).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR and Term SOFR.

“Special Notice Currency” means any Alternative Currency, other than the
currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Event of Default” means an Event of Default under clauses (a),  (b),
 (h),  (i) or (j) of Article VII.

“Specified Issuance” means the issuance of any Incremental Term Loan Facility
(other than any Incremental Term Loan Facility in the form of a “Term Loan A”
provided by bank lenders) or incurrence of any Indebtedness by the Borrower or
any other Loan Party pursuant to Section 6.01(s) in the form of notes, including
for the avoidance of doubt, pursuant to the issuance of Convertible Debt and
related Permitted Equity Derivatives.

“Specified Issuance Commitment Reduction” has the meaning assigned to such term
in Section 2.09(e).

“Specified Quarter” means a fiscal quarter of Holdings during which a Material
Acquisition has been consummated by the Borrower or one of its Restricted
Subsidiaries.

“Specified Representations” means the representations and warranties set forth
in Sections 3.01(a),  3.02,  3.03(b),  3.08,  3.13,  3.14,  3.15, and 3.18.

“Stated Maturity Date” means the fifth anniversary of the Effective Date;
provided, that individual Lenders may elect to extend the Maturity Date
applicable to their Loans and Commitments pursuant to the terms and conditions
of Section 2.25.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurodollar funding (currently referred to
as “Eurodollar Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurocurrency Loans shall be deemed to constitute eurodollar funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.





30




 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Holdings, the Borrower
or another Loan Party, as applicable.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided, that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Loan Parties
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Person that, at the time of entering into
such Swap Agreement, is the Administrative Agent, a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

“Swap Obligation” means, with respect to any Loan Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.

“Tax Change” means any change in the Code or any other applicable Requirements
of Law that would have the effect of changing the amount of Taxes due and
payable by Holdings and its Restricted Subsidiaries for any taxable period, as
compared to the amount of Taxes that would have been due and payable by Holdings
and its Restricted Subsidiaries for such taxable period under the Code or any
other Requirements of Law as in effect immediately prior to such change;
provided for avoidance of doubt, that the calculation of a change in Taxes due
and payable shall take into account all changes to the Code or any other
Requirements of Law.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.





31




 

“Total Funded Indebtedness” means, at any date, the aggregate principal amount
of all Funded Indebtedness of Holdings and its Restricted Subsidiaries at such
date, determined on a consolidated basis in accordance with GAAP.

“Total Net Leverage Ratio” means, as of any date, the ratio of (a) Total Funded
Indebtedness on such date,  less Unrestricted Cash and Cash Equivalents to (b)
EBITDA for the period of four consecutive fiscal quarters ended on such date
(or, if such date is not the last day of a fiscal quarter, ended on the last day
of the fiscal quarter most recently ended prior to such date).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the borrowing of Loans and other credit extensions, the use
of the proceeds thereof, the issuance of Letters of Credit hereunder and the
Refinancing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unrestricted Cash and Cash Equivalents” means, at any date, the cash and Cash
Equivalents of the Loan Parties that are (or would be) included on the balance
sheet of Holdings as of such day which are not identified as “restricted” in
accordance with GAAP and which are free and clear of all Liens (other than
non-consensual liens and liens in favor of the Secured Parties pursuant to the
Collateral Documents to secure the Secured Obligations, in each case, permitted
under Section 6.02).

“Unrestricted Subsidiary” means any Subsidiary designated by the Borrower as an
Unrestricted Subsidiary pursuant to Section 5.13.

“U.S. Person” means a United States person as defined in section 7701(a)(30) of
the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any Loan Party, the Administrative
Agent, and any other withholding agent as applicable.





32




 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

SECTION 1.02        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).

SECTION 1.03        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
amendment and restatement, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition, and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04        Accounting Terms; GAAP; Tax Laws.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
that, if after the Effective Date there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof or any Tax Change
and the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof or such Tax Change (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof or such
Tax Change, then such provision shall be interpreted on the basis of GAAP and/or
the Applicable Tax Laws, as the case may be, as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

SECTION 1.05        Financial Ratios.  Any financial ratios required to be
maintained by any Loan Party pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other





33




 

component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

SECTION 1.06       Pro Forma and Other Calculations.  Notwithstanding anything
to the contrary herein, for purposes of determining compliance with the
Financial Covenant or otherwise for purposes of determining the Total Net
Leverage Ratio, Senior Secured Net Leverage Ratio, Consolidated Interest
Coverage Ratio and EBITDA, such calculations shall be made on a pro forma basis
with respect to any Permitted Acquisition or any sale, transfer or other
disposition of any material assets outside the ordinary course of business to
the extent any such event occurs during the applicable four-quarter period to
which such calculation relates, or, other than in the case of determining
compliance with the Financial Covenant, subsequent to the end of such
four-quarter period but not later than the date of such calculation.

SECTION 1.07       Divisions.  For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

SECTION 1.08       Limited Condition Acquisitions.  Notwithstanding anything to
the contrary herein, for purposes of (i) measuring the relevant ratios
(including the Senior Secured Net Leverage Ratio (including, without limitation,
for purposes of determining pro forma compliance with the Financial Covenant as
a condition to effecting any such transaction) and the Total Net Leverage Ratio)
and baskets (including baskets measured as a percentage of EBITDA or
Consolidated Total Assets) with respect to the incurrence of any Indebtedness or
Liens or the making of any Permitted Acquisitions or other similar investments,
or (ii) determining compliance with representations and warranties or the
occurrence of any Default or Event of Default, in the case of clauses (i)
and (ii), in connection with a Limited Condition Acquisition, if the Borrower
has made an LCT Election with respect to such Limited Condition Acquisition, the
date of determination of whether any such action is permitted hereunder
(including, in the case of calculating EBITDA, the reference date for
determining which Reference Period shall be the most recently ended Reference
Period for purposes of making such calculation) shall be deemed to be the date
the definitive agreements for (or in the case of an Limited Condition
Acquisition that involves some other manner of establishing a binding obligation
under local law, such other binding obligations to consummate) such Limited
Condition Acquisition are entered into (the “LCT Test Date”), and if, after
giving pro forma effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith as if they had occurred
(with respect to income statement items) at the beginning of, or (with respect
to balance sheet items) on the last day of, the most recent Reference Period
ending prior to the LCT Test Date, the Loan Parties could have taken such action
on the relevant LCT Test Date in compliance with such ratio, basket,
representation and warranty, or Event of Default “blocker” such ratio, basket,
or representation and warranty or Event of Default “blocker” shall be deemed to
have been complied with (and no Default or Event of Default shall be deemed to
have arisen thereafter with respect to such Limited Condition Acquisition from
any such failure to comply with such ratio, basket, or representation and
warranty).  For the avoidance of doubt, if the Borrower has made an LCT Election
and any of the ratios, baskets, Default or Event of Default “blockers” or
representations and warranties for which compliance was determined or tested as
of the LCT Test Date would thereafter have failed to have been satisfied as a
result of fluctuations in any such ratio or basket, including due to
fluctuations in EBITDA, Unrestricted Cash and Cash Equivalents, Total Funded
Indebtedness or Consolidated Total Assets or otherwise, at or prior to the
consummation of the relevant transaction or action, such baskets, ratios or
representations and warranties will not be deemed to have failed to have been
satisfied as a result of such fluctuations or





34




 

otherwise.  If the Borrower has made an LCT Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant LCT Test Date and prior to the earlier of
(i) the date on which such Limited Condition Acquisition is consummated or
(ii) the date that the definitive agreement for (or in the case of an Limited
Condition Acquisition that involves some other manner of establishing a binding
obligation under local law, such other binding obligations to consummate) such
Limited Condition Acquisition is terminated or expires, in each case without
consummation of such Limited Condition Acquisition, any such ratio (other than
the Financial Covenant) or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated.

Notwithstanding the foregoing provisions of this paragraph or any other
provision of this Agreement, any unfunded commitments outstanding at any time in
respect of any individual Incremental Term Loan Facility pursuant to Section
2.22 established to finance an Limited Condition Acquisition may be terminated
only by the lenders holding more than 50% of the aggregate amount of the
commitments in respect of such Incremental Term Loan Facility (or by the
Administrative Agent acting at the request of such Lenders), and not, for the
avoidance of doubt, automatically or by the Required Lenders or any other
Lenders (or by the Administrative Agent acting at the request of the Required
Lenders or any other Lenders).

SECTION 1.09       Deliveries.  Notwithstanding anything herein to the contrary,
whenever any document, agreement or other item is required by any Loan Document
to be delivered or completed on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day.

SECTION 1.10        Exchange Rates; Currency Equivalents.

(a)         The Administrative Agent or the applicable Issuing Bank, as
applicable, shall determine the Dollar Equivalent amounts of Borrowings
denominated in Alternative Currencies.  Such Dollar Equivalent shall become
effective as of such Revaluation Date and shall be the Dollar Equivalent of such
amounts until the next Revaluation Date to occur.  Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable Issuing Bank, as applicable.

(b)         Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

(c)         The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

SECTION 1.11        Change in Currency.





35




 

(a)         Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that, if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

(b)         Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)         Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE II

 

THE CREDITS

SECTION 2.01        Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally (but not jointly) agrees to make Loans to the
Borrower, in Dollars or in one or more Alternative Currencies, from time to time
during the Availability Period in an aggregate principal amount that will not
(x) result in such Lender’s Credit Exposure exceeding such Lender’s Commitment
and (y) the aggregate outstanding amount of all Loans denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02        Loans and Borrowings.

(a)         Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)         Subject to Section 2.14, each Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan
(and in the case of an Affiliate, the provisions of Sections 2.14,  2.15,  2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided, that any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan in accordance with the terms of this Agreement.

(c)         At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Dollar Equivalent of $500,000 and not less than the Dollar
Equivalent $1 million;  provided that a Eurocurrency Borrowing that





36




 

results from a continuation of an outstanding Eurocurrency Borrowing may be in
an aggregate amount that is equal to such outstanding Borrowing.  At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1 million; provided,
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided,
that there shall not at any time be more than a total of eight (8) Eurocurrency
Borrowings outstanding.

(d)         Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

SECTION 2.03        Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request either in writing
(delivered by hand or fax) in substantially the form of Exhibit F and signed by
the Borrower or by telephone (such request a “Borrowing Request”) (a) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than 10:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing;  provided that, in the case of a Eurocurrency Borrowing in Dollars to
be funded on the Closing Date, not later than 10:00 a.m., New York City time,
one Business Day before the Closing Date, (b) in the case of a Eurocurrency
Borrowing denominated in an Alternative Currency, not later than 10:00 a.m., New
York City time, four Business Days before the date of the proposed Borrowing,
(c) in the case of a Eurocurrency Borrowing denominated in a Special Notice
Currency, five Business Days before the date of the proposed Borrowing, or
(d) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the date of the proposed Borrowing; provided, that any such notice of
an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Borrowing Request in a
form approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:

(i)          the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;

(ii)         the date of such Borrowing, which shall be a Business Day;

(iii)       whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)        the currency of the Loans to be borrowed; and

(v)         in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  If no
currency is specified with respect to any Borrowing, then the Borrowings so
requested shall be made in Dollars.  Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, the Administrative Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.





37




 

SECTION 2.04        [Section intentionally omitted].

SECTION 2.05        [Section intentionally omitted].

SECTION 2.06        Letters of Credit.

(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of (and the Issuing Bank shall issue) standby
Letters of Credit denominated in dollars or Alternative Currencies as the
applicant thereof for the support of its or its Subsidiaries’ obligations in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, any Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.  The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this clause (a), the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such Subsidiary that is an account
party in respect of any such Letter of Credit).  Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, in either such case, in violation of
any such Sanctions or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (ii) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided, that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit (other than any
automatic renewal permitted pursuant to clause (c) of this Section 2.06)), the
Borrower shall hand deliver or fax (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of, but in any event no less than three Business Days prior to the requested
date of issuance, amendment, renewal or extension) a notice requesting the
issuance of a Letter of Credit, or





38




 

identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with clause (c) of this Section 2.06) and whether such Letter of
Credit shall contain automatic extension or renewal provisions, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the applicable Issuing Bank, the Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $15 million
(the “Letter of Credit Sublimit”) and (ii) the Aggregate Credit Exposure shall
not exceed the aggregate Commitments of all Lenders.

(c)         Expiration Date.  Each Letter of Credit shall expire (or be subject
to termination or non-renewal by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any one-time renewal or extension thereof, including,
without limitation, any automatic renewal provision, one year after such renewal
or extension) and (ii) the date that is five Business Days prior to the Stated
Maturity Date.  Each Letter of Credit with automatic extension or renewal
provisions shall, subject to the right of the respective Issuing Bank to
terminate such automatic renewal in accordance with the terms of such Letter of
Credit upon the occurrence of an Event of Default, be automatically renewed for
a successive one-year period on each anniversary of the date of the issuance of
such Letter of Credit, until cancelled by the Borrower by notice to the
applicable Issuing Bank in accordance with the terms of such Letter of Credit
agreed upon at the time such Letter of Credit is issued; provided, that such
Letter of Credit shall expire at or prior to the close of business on the date
that is five Business Days prior to the Stated Maturity Date if not earlier
cancelled.

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in clause (e) of this
Section 2.06, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)         Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided, that, if such LC
Disbursement is not less than $500,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.04 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative





39




 

Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear.  Any payment made by a Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f)         Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.06 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.06, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder
or (v) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally.  Neither the Administrative Agent, the
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank;
provided, that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)         Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower in writing of





40




 

such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)         Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans and such
interest shall be payable on the date when such reimbursement is due; provided,
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to clause (e) of this Section 2.06, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to clause (e) of this Section 2.06 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i)          Replacement of an Issuing Bank.  An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j)          Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required  Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the aggregate LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
amount of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided, that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Banks for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations.  If the Borrower





41




 

is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all such Defaults have been cured or waived.  Additionally, (x) if the
Administrative Agent notifies the Borrower at any time that the LC Exposure at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then
within two Business Days after receipt of such notice, the Borrower shall
provide Cash Collateral for the LC Exposure in an amount not less than the
amount by which the LC Exposure exceeds the Letter of Credit Sublimit and (y) if
the Administrative Agent notifies the Borrower at any time that the LC Exposure
of all Loans and Letters of Credit denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then within two Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or Cash Collateral Letters of Credit in an
aggregate amount sufficient to reduce such outstanding amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

(k)         Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section 2.06, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Bank issues, amends, renews or extends any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Bank makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and the amount of such LC Disbursement, and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Bank.

(l)          LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

SECTION 2.07        Funding of Borrowings.

(a)         Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds by 1:00 p.m., New York
City time, in the case of any Loan denominated in Dollars, and not later than
the Applicable Time specified by the Administrative Agent in the case of any
Loan in an Alternative Currency, in each case, to the account of the
Administrative Agent for the applicable currency most recently designated by it
for such purpose by notice to the Lenders in an amount equal to such Lender’s
Applicable Percentage. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request; provided, that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Banks.

(b)         Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the





42




 

Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with clause (a) of this Section 2.07  (or, in the case of an ABR
Loans, that such Lender has made such share available in accordance with and the
time required by Section 2.02)  and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans.  If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

SECTION 2.08        Interest Elections.

(a)         Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.08.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)         To make an election pursuant to this Section 2.08, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit G and signed by the Borrower.

(c)         Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;





43




 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)         Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)         If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing denominated in Dollars prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  If the Borrower fails to deliver a timely
Interest Election Request with respect to continuation of a Eurocurrency
Borrowing denominated in an Alternative Currency, such Loans shall be continued
as Eurocurrency Loans in their original currency with an Interest Period of one
month.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09        Termination and Reduction of Commitments.

(a)         Unless previously terminated or extended pursuant to the terms and
conditions hereof, all Commitments shall terminate on the Maturity Date.

(b)         The Borrower may at any time, without (subject to Section 2.16)
premium or penalty, terminate the Commitments upon (i) the payment in full of
all outstanding Loans, together with accrued and unpaid interest thereon and on
any Letters of Credit, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Administrative Agent of a cash deposit (or at the
discretion of the Administrative Agent a backup standby letter of credit
satisfactory to the Administrative Agent and the applicable Issuing Bank) in an
amount equal to 103% of the LC Exposure as of such date), (iii) the payment in
full of all accrued and unpaid fees required hereunder, and (iv) the payment in
full of all reimbursable expenses and other Obligations due under this Agreement
and the other Loan Documents together with accrued and unpaid interest thereon
(other than contingent indemnification obligations and reimbursement obligations
in respect of which no claim for payment has yet been asserted by the Person
entitled thereto).

(c)         The Borrower may from time to time, without (subject to Section
2.16) premium or penalty, reduce the Commitments; provided, that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1 million and not less than $5 million unless such amount represents all of
the remaining Commitments, and (ii) the Borrower shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Aggregate Credit Exposure would exceed the
aggregate Commitments of all Lenders.





44




 

(d)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under clause (b) or (c) of this Section
2.09 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section 2.09 shall be irrevocable; provided, that a
notice of termination of the Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

(e)         The Commitments shall be automatically and permanently reduced by an
amount equal to fifty percent (50%) of the aggregate principal amount of
Indebtedness incurred by Holdings or any of its Restricted Subsidiaries pursuant
to a Specified Issuance (such reduction, the “Specified Issuance Commitment
Reduction”); provided, that the Commitments may only be reduced pursuant to the
terms of this clause (e) by up to $75 million.

SECTION 2.10        Repayment of Loans; Evidence of Debt.

(a)         The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)         The entries made in the accounts maintained pursuant to clause (b)
or (c) of this Section 2.10 shall, absent manifest error, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement; provided,  further, that in the event of a conflict between the
entries made in the accounts maintained pursuant to clause (b) or (c) of this
Section 2.10 and the Register, the Register shall govern.

(e)         Any Lender may request that Loans made by it be evidenced by a
promissory note (each a “Note” and, collectively, the “Notes”).  In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender and its registered assigns and in a form reasonably acceptable to
the Administrative Agent.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more Notes in such form payable to such
payee and its registered assigns.





45




 

SECTION 2.11        Prepayment of Loans.

(a)         The Borrower shall have the right at any time and from time to time,
without (subject to Section 2.16) premium or penalty, to prepay any Borrowing in
whole or in part, subject to prior notice in accordance with clause (c) of this
Section 2.11.

(b)         In the event and on such occasion that the Aggregate Credit Exposure
exceeds the aggregate Commitments of all Lenders, the Borrower shall prepay the
Loans and/or cash collateralize the LC Exposure (in accordance with Section
2.06(j)) in an aggregate amount equal to such excess.  Additionally, if the
Administrative Agent notifies the Borrower at any time that the LC Exposure of
all Loans and Letters of Credit denominated in Alternative Currencies at such
time exceeds an amount equal to 105% of the Alternative Currency Sublimit then
in effect, then within two Business Days after receipt of such notice, the
Borrower shall prepay Loans and/or Cash Collateral Letters of Credit in an
aggregate amount sufficient to reduce such outstanding amount as of such date of
payment to an amount not to exceed 100% of the Alternative Currency Sublimit
then in effect.

(c)         The Borrower shall notify the Administrative Agent pursuant to a
delivery to the Administrative Agent of a Notice of Loan Prepayment of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 10:00 a.m., New York City time, (x) three Business Days before
the date of prepayment of a Eurocurrency Loan denominated in Dollars, (y) four
Business Days before the date of prepayment of a Eurocurrency Loan denominated
in Alternative Currency (other than Special Notice Currencies) or (z) five
Business Days before the date of prepayment of a Eurocurrency Loan denominated
in Special Notice Currencies, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided, that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.   Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

(d)         Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder with respect to principal and interest on Loans denominated
in an Alternative Currency shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Lending Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein.  Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any law from making any required payment
hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.

SECTION 2.12        Fees.

(a)         The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender, subject to Section 2.20)
a commitment fee in Dollars, which shall accrue at the Commitment Fee Rate set
forth in the definition of Applicable Rate on the average daily amount of the
Available Commitment of such Lender during the period from and including the
Effective Date to but





46




 

excluding the date on which the Commitments terminate. Accrued commitment fees
shall be payable in arrears on the first Business Day of each January, April,
July and October and on the date on which the Commitments terminate, commencing
on the first such date to occur after the date hereof.  All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.

(b)         The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender, subject to Section 2.20)
a participation fee in Dollars with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily Dollar
Equivalent amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee in
Dollars, which shall accrue at the rate of 0.125% per annum on the average
Dollar Equivalent daily amount of the LC Exposure attributable to Letters of
Credit issued by such Issuing Bank (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the applicable Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of each calendar quarter shall be payable on the first
Business Day of each of each January, April, July and October following such
last day, commencing on the first such date to occur after the Effective Date;
provided, that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within ten days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.

(c)         The Borrower agrees to pay to the Administrative Agent, for its own
account, and to any Lender, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent or such
Lender.

(d)         All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.

SECTION 2.13        Interest.

(a)         The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b)         The Loans comprising each Eurocurrency Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)         Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section 2.13.





47




 

(d)         Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar quarter) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided, that (i) interest accrued pursuant to clause (c) of this Section 2.13
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e)         All interest hereunder shall be computed on the basis of a year of
360 days, except that (x) interest computed by reference to the Alternate Base
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), or (y) or, in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice, and in each case shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f)         For the purposes of the Interest Act (Canada), (i) whenever a rate
of interest or fee rate hereunder is calculated on the basis of a year (the
“deemed year”) that contains fewer days than the actual number of days in the
calendar year of calculation, such rate of interest or fee rate shall be
expressed as a yearly rate by multiplying such rate of interest or fee rate by
the actual number of days in the calendar year of calculation and dividing it by
the number of days in the deemed year, (ii) the principle of deemed reinvestment
of interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

SECTION 2.14        Alternate Rate of Interest; Illegality.

(a)         If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that:

(i)          adequate and reasonable means do not exist for ascertaining the
LIBO Rate or Adjusted LIBO Rate, as applicable, for any requested Interest
Period, including, without limitation, because the LIBO Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or

(ii)         the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate or
the LIBO Screen Rate shall no longer be made available, or used for determining
the interest rate of loans, provided that, at the time of such statement, there
is no successor administrator that is satisfactory to the Administrative Agent,
that will continue to provide the LIBO Rate after such specific date (such
specific date, the “Scheduled Unavailability Date”);

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement solely for the purpose of replacing the
LIBO Rate in accordance with this Section 2.14 with (x) one or more SOFR-Based
Rates or (y) any other alternate benchmark rate giving due consideration to any
evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving





48




 

due consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment” and,
any such proposed rate, a “LIBOR Successor Rate”), and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace the LIBO Rate
with a rate described in clause (x), object to the Adjustment; or (B) in the
case of an amendment to replace the LIBO Rate with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor Rate
shall be applied in a manner consistent with mark practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods).  Upon receipt of such notice, the
Borrower may revoke any pending request for a Eurocurrency Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for an ABR Borrowing in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall (a) post each such
amendment implementing such LIBOR Successor Rate Conforming Changes to the
Lenders and (b) provide each such amendment implementing such LIBOR Successor
Rate Conforming Changes to the Borrower, in each case, reasonably promptly after
such amendment becomes effective.

(b)         If after the date hereof, the adoption of any applicable law, or any
change in any applicable law (whether adopted before or after the Effective
Date), or any change in interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or its
applicable Lending Office with any directive (whether or not having the force of
law) of any such authority, central bank or comparable agency, shall make it
unlawful or impossible for any Lender or its applicable Lending Office to make,
maintain or fund its portion of Eurocurrency Loans, such Lender shall so notify
the Administrative Agent, and the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Borrower.  Before giving any notice
to the Administrative Agent pursuant to this Section 2.14(b), such Lender shall
designate a different lending office if such designation will avoid the need for
giving such notice and will not, in the sole reasonable judgment of such Lender,
be otherwise materially disadvantageous to such Lender.  Upon receipt of such
notice, notwithstanding anything contained in Article II, the Borrower shall
repay in full the then outstanding principal amount of such Lender’s portion of
each affected Eurocurrency Loan, together with accrued interest thereon, on
either (i) the last day of the then current Interest Period applicable to such





49




 

affected Eurocurrency Loans if such Lender may lawfully continue to maintain and
fund its portion of such Eurocurrency Loan to such day or (ii) immediately if
such Lender may not lawfully continue to fund and maintain its portion of such
affected Eurocurrency Loans to such day.  Concurrently with repaying such
portion of each affected Eurocurrency Loan denominated in Dollars, the Borrower
may borrow an ABR Loan from such Lender, whether or not it would have been
entitled to effect such borrowing and such Lender shall make such Loan, if so
requested, in an amount such that the outstanding principal amount of the
affected Loan made by such Lender shall equal the outstanding principal amount
of such Loan immediately prior to such repayment.  The obligation of such Lender
to make Eurocurrency Loans is suspended only until such time as it is once more
possible and legal for such Lender to fund and maintain Eurocurrency Loans.

SECTION 2.15        Increased Costs.

(a)         If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii)         impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

(iii)       subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurocurrency Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b)         If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.

(c)         A certificate of a Lender or the applicable Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or such Issuing
Bank or its holding company, as the case may be, as





50




 

specified in clause (a) or (b) of this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within ten days after receipt thereof.

(d)         Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to clauses (a),  (b) and (c) of this Section 2.15
shall not constitute a waiver of such Lender’s or such Issuing Bank’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section 2.15 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e)         If any Lender or any Issuing Bank incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, such Mandatory
Costs.  Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.

SECTION 2.16        Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, or
(e) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency, then, in any such event, the Borrower shall compensate each Lender for
the loss, cost and expense attributable to such event (which shall not include
any loss of margin or Applicable Rate).  In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest (as reasonably determined by such
Lender) which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender setting forth, in
reasonable detail, any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

SECTION 2.17        Withholding of Taxes; Gross-Up.

(a)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction





51




 

or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(b)         Payment of Other Taxes by the Loan Parties.  Without duplication for
any Indemnified Taxes paid pursuant to this Section 2.17, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.

(c)         Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(d)         Indemnification by the Loan Parties.  Without duplication of any
obligation contained in Section 2.17(a) or (b), the Loan Parties shall jointly
and severally indemnify each Recipient, within ten days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.17) payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this clause (e).

(f)         Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
applicable law and at the time or times reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or as reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender,





52




 

if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A),  (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender;  provided, that in such case the Lender
shall indemnify the Borrower and the Administrative Agent from any and all
liabilities arising therefrom.

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)        any Recipient that is a Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Foreign Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(or any successor form), as applicable establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)         in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed copies of IRS
Form W-8ECI (or any successor form);

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or W-8BEN-E (or any successor form), as
applicable; or

(4)         to the extent a Foreign Lender is not the Beneficial Owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (or any successor form), as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9 (or any successor form), and/or other certification documents from each
Beneficial Owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a





53




 

U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Foreign Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)        if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s  obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)         Status of Agent.  Bank of America, N.A., as the Administrative
Agent, and any successor or supplemental Administrative Agent, shall deliver to
the Borrower, on or prior to the date that it becomes a party to this Agreement,
properly completed copies of the documentation prescribed in clause (i) or (ii)
of this Section 2.17(g), as applicable (together with all required attachments
thereto): (i) if the Administrative Agent is a U.S. Person, executed copies of
IRS Form W-9 certifying that such Administrative Agent is exempt from U.S.
federal backup withholding tax, or (ii) if the Administrative Agent is not a
U.S. Person, (A) with respect to fees received on its own behalf, executed
copies of IRS Form W-8ECI and any such other documentation prescribed by
applicable law that would allow the Borrower to make payments to such
Administrative Agent without deduction or withholding of any U.S. federal
withholding Taxes and (B) with respect to payments received on account of any
Lender, executed copies of a U.S. branch withholding certificate on IRS Form
W-8IMY (or any successor form) evidencing its agreement with the Borrower to be
treated as a U.S. Person for U.S. federal tax purposes. The Administrative Agent
agrees that if any form or certification it previously delivered pursuant to
this Section 2.17(g) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

(h)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section 2.17
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other





54




 

than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this clause (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts given rise to such refund had never been paid.  This clause
(h) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person or to require any
indemnified party to apply for a refund.

(i)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(j)          Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18        Payments Generally; Allocation of Proceeds; Sharing of
Setoffs.

(a)         All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Lending Office in Dollars and in Same Day Funds
not later than 1:00 p.m., New York City time, on the date specified herein.
 Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Lending Office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time specified by the Administrative
Agent on the dates specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  If, for any reason, the Borrower is
prohibited by any law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Loan (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
after (i) 1:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent, in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)         Any proceeds of Collateral received by the Administrative Agent (i)
not constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall





55




 

be applied as specified by the Borrower), or (ii) after an Event of Default has
occurred and is continuing, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent and the Issuing Banks from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), third, to pay interest then due and payable on the Loans
ratably, fourth, to prepay principal on the Loans and unreimbursed LC
Disbursements, fifth, to pay an amount to the Administrative Agent equal to one
hundred three percent (103%) of the aggregate undrawn face amount of all
outstanding Letters of Credit, to be held as cash collateral for such
Obligations, sixth, to the payment of any amounts owing with respect to Banking
Services Obligations and Secured Swap Agreement Obligations and seventh, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by the Borrower.  Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party.  Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower, or unless a Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurocurrency Loan, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans and, in any such
event, the Borrower shall pay the break funding payment required in accordance
with Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

Notwithstanding the foregoing, Obligations arising under Banking Services
Obligations or Swap Agreement Obligations shall be excluded from the application
described above and paid in clause sixth if the Administrative Agent has not
received written notice thereof in accordance with the definition of Secured
Obligations, together with such supporting documentation as the Administrative
Agent may have reasonably requested from the applicable provider of such Banking
Services or Swap Agreements.

(c)         At the election of the Borrower but subject to the conditions set
forth in Section 4.02, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees, costs and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, may be paid from the proceeds of
Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section 2.18 or
may be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.

(d)         If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements;  provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to (A) the Borrower or any Subsidiary (as to
which the provisions of this paragraph





56




 

shall apply) or (B) to the extent such payment is made directly by the Borrower
or any Subsidiary (and is not otherwise permitted by this Agreement), any
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(e)         Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(f)         If any Lender shall fail to make any payment required to be made by
it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and apply any such amounts to, any future
funding obligations of such Lender hereunder; application of amounts pursuant to
(i) and (ii) above shall be made in such order as may be determined by the
Administrative Agent in its discretion.

(g)         The Administrative Agent may from time to time provide the Borrower
with billing statements or invoices with respect to any of the Secured
Obligations (the “Billing Statements”).  The Administrative Agent is under no
duty or obligation to provide Billing Statements, which, if provided, will be
solely for the Borrower’s convenience.  The Billing Statements may contain
estimates of the amounts owed during the relevant billing period, whether of
principal, interest, fees or other Secured Obligations.  If the Borrower pays
the full amount indicated on a Billing Statement on or before the due date
indicated on such Billing Statement, the Borrower shall not be in default;
provided, that acceptance by the Administrative Agent, on behalf of the Lenders,
of any payment that is less than the payment due at that time shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.19        Mitigation Obligations; Replacement of Lenders.

(a)         If any Lender requests compensation under Section 2.15, or if the
Borrower or the Loan Guarantors are required to pay any Indemnified Taxes or
additional amounts to any Lender (or any Governmental Authority for the account
of any Lender) pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment).





57




 

(b)         If (i) any Lender requests compensation under Section 2.15, (ii) any
Lender fails to consent to a requested amendment, waiver or modification to any
Loan Document in which Required Lenders have already consented to such
amendment, waiver or modification but the consent of each Lender (or each Lender
directly affected thereby, as applicable) is required with respect thereto,
(iii) the Borrower or the Loan Guarantors are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender) pursuant to Section 2.17, or (iv) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and other Loan Documents to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and if a Commitment is
being assigned, the Issuing Banks), which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (C) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Sections 2.17, such assignment will result in a reduction in such compensation
or payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20        Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)         fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.12(a);

(b)         such Defaulting Lender shall not have the right to vote on any issue
on which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02) or under
any other Loan Document; provided, that, except as otherwise provided in
Section 9.02, this clause (b) shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender directly affected thereby;

(c)         if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i)          all or any part of such LC Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent that the sum of all
non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments;
and

(ii)         if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Banks only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;





58




 

(iii)       if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)        if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to Section 2.20(c), then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Banks until such LC Exposure is cash
collateralized and/or reallocated;

(d)         so long as such Lender is a Defaulting Lender, no Issuing Bank shall
be required to issue or increase any Letter of Credit, unless it is reasonably
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.20(c), and LC Exposure related to any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.20(c)(i) (and such Defaulting Lender shall not
participate therein);

(e)         if (i) a Bankruptcy Event with respect to a Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no such Issuing Bank shall be
required to issue or increase any Letter of Credit unless such Issuing Bank
shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder; and

(f)         in the event and on the date that each of the Administrative Agent,
the Borrower and each Issuing Bank agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the other Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.

Nothing contained herein shall be deemed to be a release of any claims of the
Administrative Agent or the Borrower against any Defaulting Lender for its
breach of any of its obligations under this Agreement.

SECTION 2.21        Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had





59




 

not been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22        Incremental Term Loans.

(a)         The Borrower shall have the right at any time after the Effective
Date to request one or more tranches of term loans (each an “Incremental Term
Loan Facility”; and the commitments with in respect thereof the “Incremental
Term Loan Commitments”) in accordance with the following provisions and subject
to the following conditions:

(i)          The Borrower shall give the Administrative Agent, which shall
promptly deliver a copy thereof to each of the Lenders, at least ten Business
Days’ prior written notice (an “Incremental Term Loan Notice”) of any such
requested increase specifying the aggregate amount of such Incremental Term Loan
Facility, which shall be at least $10 million, the requested date of such
Incremental Term Loan Facility (the “Requested Incremental Term Loan Date”) and
the date by which the Lenders wishing to participate in the Incremental Term
Loan Facility must commit (the “Incremental Term Loan Commitment Date”). Each
Lender that is willing in its sole discretion to participate in such requested
Incremental Term Loan Facility (each an “Incremental Term Loan Lender”) shall
give written notice to the Administrative Agent on or prior to the Incremental
Term Loan Commitment Date of the amount by which it is willing to commitment.

(ii)         Promptly following each Incremental Term Loan Commitment Date, the
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Incremental Term
Loan Facility. In addition, the Borrower may extend offers to one or more
Eligible Assignees, each of which must be reasonably satisfactory to the
Administrative Agent (such consent not to be unreasonably withheld, conditioned
or delayed) to participate in any portion of the requested Incremental Term Loan
Facility; provided,  however, that the Incremental Term Loan Commitment of each
such Eligible Assignee shall be in an amount of not less than $1 million or an
integral multiple of $1 million in excess thereof. Any such Eligible Assignee
that agrees to acquire an Incremental Term Loan Commitment pursuant hereto is
herein called an “Additional Incremental Term Loan Lender”.

(iii)       Incremental Term Loan Commitments shall become effective under this
Agreement pursuant to an amendment (an “Incremental Term Loan Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Incremental Term Loan
Commitments, if any, each Additional Incremental Term Loan Lender, if any, and
the Administrative Agent pursuant to Section 9.02(f) hereof.  The Incremental
Term Loan Amendment may, without need for the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, in order to give effect to the provisions of this Section
2.22.

(iv)        (A) Any Incremental Term Loan Facility shall be ratably secured with
the Loans, (B)(i) any Incremental Term Loan Facility in the form of a “Term Loan
A” provided by bank lenders shall not mature earlier than the Stated Maturity
Date and (ii) any Incremental Term Loan Facility in the form of a “Term Loan B”
shall not mature earlier than 91 days after the Stated Maturity Date, (C) no
Incremental Term Loan Facility shall have amortization of greater than 5% of the
original principal amount of such Incremental Term Loan Facility per year, (D)
the Applicable Rate relating to any Incremental Term Loan Facility shall be
determined by the Borrower and the Lenders providing such Incremental Term Loan
Facility and (E) any Incremental Term Loan Facility shall otherwise be on terms
and pursuant to documentation to be determined by the Borrower and the Persons
willing to provide such Incremental Term Loan Facility; provided, that to the
extent such terms and documentation are not consistent with the then





60




 

existing Commitments or Incremental Term Loan Commitments (other than with
respect to pricing, amortization and maturity) they shall be reasonably
satisfactory to the Administrative Agent (it being agreed that Incremental Term
Loan Facilities may contain customary mandatory prepayments, voting rights and
prepayment premiums).

(v)         The Borrower will use the proceeds of the Incremental Term Loan
Facility for any purpose not prohibited by this Agreement.

(vi)        No Lender shall be obligated to provide any Incremental Term Loan
Facility, unless it so agrees.

(b)         Anything in this Section 2.22 to the contrary notwithstanding, no
Incremental Term Loan Facility pursuant to this Section 2.22 shall be effective
unless:

(i)          Immediately before and after giving effect to each Incremental Term
Loan Amendment and the applicable Incremental Term Loan Facility, (x) no Default
or Event of Default shall have occurred and be continuing and (y) the condition
set forth in Section 4.02(a) shall be required to be satisfied; provided that to
the extent the proceeds of any Incremental Term Loan Facility are intended to be
applied to finance a Limited Condition Acquisition, if agreed to by the
Incremental Term Loan Lenders or the Additional Incremental Term Loan Lenders
providing such Incremental Term Loan Facility, (x) the only representations and
warranties that will be required to be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality
or Material Adverse Effect, in all respects) as of the applicable closing date
for such Incremental Term Loan Facility shall be (A) the Specified
Representations with respect to the applicable acquired company or business and
(B) such of the representations and warranties made by or on behalf of the
applicable acquired company or business in the applicable acquisition agreement
as are material to the interests of the Incremental Term Loan Lenders or the
Additional Incremental Term Loan Lenders, but only to the extent that Holdings
or the applicable Subsidiary has the right to terminate its obligations under
such acquisition agreement or not consummate such acquisition as a result of a
breach of such representations or warranties in such acquisition agreement and
(y) the only condition with respect to absence of a Default or Event of Default
shall be the absence of a Default or Event of Default at the time such
acquisition agreement is entered into;

(ii)         to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates consistent with the documentation
delivered on the Effective Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) any  reaffirmation or similar documentation as reasonably requested by
the Administrative Agent in order to ensure that such Incremental Term Loan
Lender or Additional Incremental Term Loan Lender is provided with the benefit
of the applicable Loan Documents;

(iii)       after giving effect to any such Incremental Term Loan Facility, the
Senior Secured Net Leverage Ratio calculated on a pro forma basis for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent does not exceed 3.50
to 1.00;  provided, that for purposes of determining the Senior Secured Net
Leverage Ratio, (x) any cash proceeds of such Incremental Term Loan Facility
proposed to be drawn thereunder will not be considered Unrestricted Cash and
Cash Equivalents and the full amount of such Incremental Term Loan Facility
shall be deemed to be Indebtedness outstanding and (y) any concurrent Commitment
Increase shall be deemed to be drawn in full; and





61




 

(iv)        after giving effect to any such Incremental Term Loan Facility, the
Loan Parties shall be in pro forma compliance with the Financial Covenant for
the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent.

SECTION 2.23        Increase of Commitments.

(a)         The Borrower shall have the right at any time after the Effective
Date to request that the aggregate Commitments hereunder be increased (a
“Commitment Increase”) in accordance with the following provisions and subject
to the following conditions:

(i)          The Borrower shall give the Administrative Agent, which shall
promptly deliver a copy thereof to each of the Lenders, at least ten Business
Days’ prior written notice (a “Notice of Increase”) of any such requested
increase specifying the aggregate amount by which the Commitments are to be
increased (the “Requested Increase Amount”), which shall be at least $5 million,
the requested date of increase (the “Requested Increase Date”) and the date by
which the Lenders wishing to participate in the Commitment Increase must commit
to an increase in the amount of their respective Commitments (the “Commitment
Date”). Each Lender that is willing in its sole discretion to participate in
such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment.

(ii)         Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. In addition, the
Borrower may extend offers to one or more Eligible Assignees, each of which must
be reasonably satisfactory to the Administrative Agent, (such consent not to be
unreasonably withheld) to participate in any portion of the requested Commitment
Increase; provided,  however, that the Commitment of each such Eligible Assignee
shall be in an amount of not less than $1 million or an integral multiple of $1
million in excess thereof. Any such Eligible Assignee that agrees to acquire a
Commitment pursuant hereto is herein called an “Additional Lender”.

(iii)       Effective on the Requested Increase Date, subject to the terms and
conditions hereof, (x) the Commitment Schedule shall be deemed to be amended to
reflect the increases contemplated hereby, (y) the Commitment of each Increasing
Lender shall be increased by an amount determined by the Administrative Agent
and the Borrower (but in no event greater than the amount by which such Lender
is willing to increase its Commitment), and (z) each Additional Lender shall
enter into an agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent pursuant to which it shall undertake, as
of such Requested Increase Date, a new Commitment in an amount determined by the
Administrative Agent and the Borrower (but in no event greater than the amount
by which such Lender is willing to participate in the requested Commitment
Increase), and such Additional Lender shall thereupon be deemed to be a Lender
for all purposes of this Agreement.

(iv)        If on the Requested Increase Date there are any Loans outstanding
hereunder, the Borrower shall borrow from all or certain of the Lenders and/or
prepay Loans of all or certain of the Lenders such that, after giving effect
thereto, the Loans (including, without limitation, the Types and Interest
Periods thereof) and such participations shall be held by the Lenders (including
for such purposes the Increasing Lenders and the Additional Lenders) ratably in
accordance with their respective Commitments. On and after each Requested
Increase Date, the ratable share of each Lender’s participation in Letters of
Credit and Loans from draws under Letters of Credit shall be calculated after
giving effect to each such Commitment Increase.

(b)         Anything in this Section 2.23 to the contrary notwithstanding, no
increase in the aggregate Commitments hereunder pursuant to this Section 2.23
shall be effective unless:





62




 

(i)          as of the date of the relevant Notice of Increase and on the
relevant Requested Increase Date and immediately after giving effect to such
increase, (x) no Default or Event of Default shall have occurred and be
continuing and (y) the condition set forth in Section 4.02(a) shall be required
to be satisfied;

(ii)         to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates consistent with the documentation
delivered on the Effective Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) any  reaffirmation or similar documentation as reasonably requested by
the Administrative Agent in order to ensure that such Increasing Lender or
Additional Lender is provided with the benefit of the applicable Loan Documents;

(iii)       after giving effect to such Commitment Increases, the principal
aggregate amount of all such Commitment Increases incurred or issued since the
Effective Date shall not exceed the then available Incremental Amount;

(iv)        after giving effect to any such Commitment Increase, the Loan
Parties shall be in pro forma compliance with the Financial Covenant for the
most recently ended Reference Period for which financial statements have been
(or were required to be) delivered to the Administrative Agent and the Borrower
shall have delivered to the Administrative Agent reasonably detailed
calculations demonstrating such compliance; and

(v)         except as otherwise specifically set forth herein or as may
otherwise be agreed by the Administrative Agent, all of the other terms and
conditions applicable to such Commitment Increase shall be identical to the
terms and conditions applicable to the Revolving Credit Loans (other than with
respect to any upfront fees, which may be as agreed by the Borrower and the
Lenders providing such Commitment Increase).  For the avoidance of doubt, any
loans under any Commitment Increase shall be treated ratably in terms of right
to payment and prepayment with loans under the Revolving Credit Loans and/or
Commitments outstanding prior to the effectiveness of such Commitment Increase.

SECTION 2.24        Banking Services and Swap Agreements.  Each Lender or
Affiliate thereof providing Banking Services for, or having Swap Agreements
with, the Borrower or any of its Subsidiaries shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice thereof, in each case, to the extent such Banking
Services or Swap Agreements relate to Secured Obligations.  In furtherance of
that requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time promptly upon a request therefor, a
summary of the amounts due or to become due in respect of such Banking Services
Obligations and Swap Agreement Obligations that constitute Secured Obligations,
together with such supporting documentation as the Administrative Agent may have
reasonably requested from the applicable provider of such Banking Services or
Swap Agreement.  The most recent information provided to the Administrative
Agent shall be used in determining which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

SECTION 2.25        Amend and Extend Transactions.

(a)         The Borrower may, by written notice to the Administrative Agent from
time to time, request an extension (each, an “Extension”) of the Stated Maturity
Date to the extended maturity date specified in such notice.  Such notice shall
(i) set forth the amount of Commitments that will be subject to the Extension
(which request shall be in minimum increments of $1 million and a minimum amount
of $5 million), and (ii) set forth the date on which such Extension is requested
to become effective (which shall be not less than ten Business Days nor more
than sixty (60) days after the date of such Extension notice (or





63




 

such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)).  The Lenders shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender pursuant to procedures established by,
or reasonably acceptable to, the Administrative Agent and Borrower.  If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments subject to the Extension Offer as set forth in
the Extension notice, then the Commitments of the Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts with
respect to which such Lenders have accepted such Extension Offer.
 Notwithstanding anything to the contrary in this Agreement, any individual
Lender’s agreement to extend its Commitments, in whole or in part, pursuant to
this Section 2.25 shall be in such Lender’s sole discretion.

(b)         The following shall be conditions precedent to the effectiveness of
any Extension:  (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) each relevant Issuing Bank shall have consented to any
Extension of the Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit at any time during the extended
period and (iv) the terms of such Extended Commitments shall comply with clause
(c) of this Section 2.25.

(c)         The terms of each Extension shall be determined by the Borrower and
the applicable extending Lenders and set forth in an Extension Amendment;
provided, that (i) the final maturity date of any Extended Commitment shall be
no earlier than the Stated Maturity Date, (ii) there shall be no scheduled
amortization of the loans or reductions of commitments under any Extended
Commitments, (iii) the Extended Loans will rank pari passu in right of payment
and security with the existing Loans and the borrower, guarantors and collateral
of the Extended Commitments shall be the same as the borrower, Loan Guarantors
and Collateral with respect to the existing Loans, (iv) the interest rate margin
and any fees applicable to any Extended Commitment (and the Extended Loans
thereunder) shall be determined by Borrower and the applicable extending
Lenders, (v) borrowing and prepayment of Extended Loans, or reductions of
Extended Commitments, and participation in Letters of Credit, shall be on a pro
rata basis with the other Loans or Commitments (other than upon the maturity of
the non-extended Loans and Commitments) and (vi) any other terms of the Extended
Commitments shall be substantially identical to the terms set forth herein.

(d)         In connection with any Extension, the Borrower, the Administrative
Agent and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension.  Any Extension Amendment may, without the consent of any
other Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Commitments
as a separate tranche of Commitments and such other technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranche
(including to preserve the pro rata treatment of the extended and non-extended
tranches and to provide for the reallocation of Credit Exposure upon the
expiration or termination of the commitments under any tranche), in each case on
terms consistent with this Section 2.25.





64




 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01        Organization; Powers.  Each of the Loan Parties and each of
its Restricted Subsidiaries (a) is duly organized, validly existing and, to the
extent that such concept is applicable in the relevant jurisdiction, in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to carry on its business as now conducted and (c)
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent such concept is applicable to the relevant
jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02        Authorization; Enforceability.  The Transactions to be
entered into by each Loan Party are within such Loan Party’s corporate or
limited liability company powers, as the case may be, and have been duly
authorized by all necessary corporate or limited liability company and, if
required, stockholder or member action.  Each Loan Document to which each Loan
Party is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03        Governmental Approvals; No Conflicts.  The Transactions (a)
do not, on the part of any Loan Party or any of its Subsidiaries, require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect and except for filings necessary to perfect Liens created
pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under, or
give rise to a right to require any payment to be made by any Loan Party or any
of its Subsidiaries under any material agreement which is binding upon any Loan
Party or any of its Subsidiaries or its assets, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries, except Liens created pursuant to the Loan Documents, except,
solely in the case of clauses (a),  (b) or (c) hereof, as would not reasonably
be expected to result in a Material Adverse Effect.

SECTION 3.04        Financial Condition; No Material Adverse Change.

(a)         Holdings has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2018, reported on by the
Accounting Firm and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ending September 30, 2019.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Holdings and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b)         No event, change or condition has occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect, since December 31,
2018.





65




 

SECTION 3.05        Properties.

(a)         Each of the Loan Parties and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property,
except for defects in title that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b)         Each of the Loan Parties and its Restricted Subsidiaries owns, or is
licensed to use, or otherwise has the right to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and its Subsidiaries does not infringe
upon the rights of any other Person, except for any failure to own or license or
any such infringements that, in each case, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06        Litigation and Environmental Matters.

(a)         There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of their
respective Restricted Subsidiaries (i) that, if adversely determined, would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b)         No Loan Party nor any of its Restricted Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law or (ii) 
has received notice of any claim with respect to any Environmental Liability, in
each case of (i) and (ii),  that individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07        Compliance with Laws and Agreements; No Default.

(a)         Each Loan Party and its Restricted Subsidiaries is in compliance
with all Requirements of Law applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b)         No Default has occurred and is continuing.

SECTION 3.08       Investment Company Status.  No Loan Party nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under the Investment Company Act of 1940.

SECTION 3.09        Taxes.  Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes, assessments, claims,
governmental charges that are required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10        ERISA.

(a)         No ERISA Event has occurred or is reasonably expected to occur that
would reasonably be expected to result in a Material Adverse Effect.





66




 

(b)         Except as would not reasonably be expected to result in a Material
Adverse Effect, (i) each Foreign Pension Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, (ii) all contributions
required to be made with respect to a Foreign Pension Plan have been timely
made, and (iii) neither Holdings nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan.

SECTION 3.11        Disclosure.

(a)         Each of Holdings and the Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information  (other than any projected financial
information or other forward-looking information or information of a general
economic or general industry specific nature) furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (taken as a whole), in the light of the circumstances under
which they were made, not materially misleading (when taken as a whole);
 provided, that, with respect to projected financial information or other
forward-looking information or information of a general economic or general
industry specific nature, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time so furnished (it being understood that any such information may differ
from actual results and such differences may be material).

(b)         As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

SECTION 3.12        Capitalization and Subsidiaries.  Schedule 3.12 sets forth,
as of the date hereof, (a) a correct and complete list of the name and ownership
interest of Holdings and each Subsidiary in each Subsidiary, (b) the type of
entity and jurisdiction of organization of Holdings and each of its
Subsidiaries, and (c) which of Holdings’ Subsidiaries are Material Domestic
Subsidiaries and Material Foreign Subsidiaries.  All of the issued and
outstanding Equity Interests owned by any Loan Party has been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non‑assessable.

SECTION 3.13        Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, upon filing a UCC financing statement in the Loan Parties’
applicable jurisdiction of organization such Liens, will constitute perfected
and continuing Liens on the Collateral in which a security interest can be
perfected by filing a UCC financing statement, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a)
Permitted Encumbrances, to the extent any such Permitted Encumbrances would have
priority over the Liens in favor of the Administrative Agent pursuant to any
applicable law or agreement, and (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral.





67




 

SECTION 3.14        Federal Reserve Regulations.  No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

SECTION 3.15        Anti-Corruption Laws and Sanctions; USA Patriot Act.

(a)         Each Loan Party, its Subsidiaries and their respective officers and
employees and, to the knowledge of such Loan Party, its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.

(b)         Each Loan Party is in compliance, in all material respects, with the
USA PATRIOT Act.

SECTION 3.16        Covered Entity.  No Loan Party is a Covered Entity.

SECTION 3.17        Not an EEA Financial Institution.  No Loan Party is an EEA
Financial Institution.

SECTION 3.18        Solvency.  (a) The fair value of the assets of the Loan
Parties and their Restricted Subsidiaries, at a fair valuation measure on a
consolidated and going concern basis, exceeds the sums of their debts and
liabilities, subordinated, contingent or otherwise, on a consolidated basis; (b)
the present fair saleable value of the property of the Loan Parties and their
Restricted Subsidiaries, measured on a consolidated and going concern basis, is
not less than the amount that will be required to pay the probable debts and
other liabilities, subordinated, contingent or otherwise, of such Loan Parties
and their Restricted Subsidiaries, on a consolidated basis, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties and their
Restricted Subsidiaries, on a consolidated basis, will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course of business; and
(d) the capital of the Loan Parties and their Restricted Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of
such Loan Parties and their Restricted Subsidiaries, on a consolidated basis.

SECTION 3.19        Beneficial Ownership Certificate.  As of the Effective Date,
the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.

ARTICLE IV

 

CONDITIONS

SECTION 4.01        Conditions to Initial Loans.  The obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit hereunder
shall not become effective until each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)         Credit Agreement and Other Loan Documents.  The Administrative Agent
(or its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include fax or
other electronic transmission of a signed signature page of this Agreement) that
such party has signed a





68




 

counterpart of this Agreement and (ii) duly executed copies of any other Loan
Documents to be entered into as of the date hereof and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any Notes requested by a
Lender pursuant to Section 2.10 payable to the order of each such requesting
Lender and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Banks and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent.

(b)         Financial Statements and Projections.  The Lenders shall have
received (i) audited consolidated financial statements of Holdings for the two
(2) most recent fiscal years ended prior to the Effective Date as to which such
financial statements are available, (ii) unaudited interim consolidated
financial statements of Holdings for each quarterly period ended subsequent to
the date of the latest financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available and (iii)
financial statement projections (which shall include balance sheet, income and
cash flow statement projections) through and including Holdings’ 2024 fiscal
year.

(c)         Closing Certificates.  The Administrative Agent shall have received
(i) a certificate of each Loan Party, dated the Effective Date and executed by
its Secretary or Assistant Secretary or other authorized officer, which shall
(A) certify the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by‑laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

(d)         No Default Certificate.  The Administrative Agent shall have
received a certificate, signed by an authorized officer of Holdings on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing and (ii) stating that the representations and warranties contained in
Article III are true and correct in all material respects as of such date except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects.

(e)         Fees.  The Lenders and the Administrative Agent shall have received
all fees required to be paid on or before the Effective Date, and all expenses
(including the reasonable fees and expenses of Latham & Watkins LLP)  required
to be paid hereunder or under the other Loan Documents for which invoices have
been presented no later than two (2) Business Days prior to the Effective Date
(or a shorter period as reasonably agreed to by the Borrower).

(f)         Lien Searches.  The Administrative Agent shall have received the
results of recent customary lien searches, and such searches shall reveal no
liens on any of the assets of the Loan Parties except for liens permitted by
Section 6.02 or discharged on or prior to the Effective Date pursuant to a
pay-off letter or other documentation reasonably satisfactory to the
Administrative Agent.

(g)         Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received (i) to the extent certificated, the certificates
representing the shares of Equity Interests pledged pursuant to the Security
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof and (ii)
to the extent required to be delivered pursuant to the Security Agreement, each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.





69




 

(h)         Filings, Registrations and Recordings.  Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein (but only to the extent required therein), prior
and superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02), shall be in proper form for filing,
registration or recordation.

(i)          [Reserved].

(j)          Solvency.  The Administrative Agent shall have received a solvency
certificate from a Financial Officer substantially in the form attached hereto
as Exhibit D.

(k)         Refinancing. The Administrative Agent shall have received evidence
that the Existing Credit Agreement has been, or concurrently with the Effective
Date is being, terminated and all Liens securing obligations under the Existing
Credit Agreement have been, or concurrently with the Effective Date are being,
released (collectively, the “Refinancing”).

(l)          USA PATRIOT Act, Etc.

(i)          At least three (3) days prior to the Effective Date, the Borrower
and each of the other Loan Parties shall have provided to the Administrative
Agent or the Lenders the documentation and other information theretofore
requested in writing by the Administrative Agent or the Lenders at least ten
(10) Business Days prior to the Effective Date that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the USA PATRIOT Act.

(ii)         At least three (3) days prior to the Effective Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall deliver a Beneficial Ownership Certification to
each Lender who has requested the same at least ten (10) days prior to the
Effective Date.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Banks of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02        Each Credit Event.  The obligation of each Lender to make
any Loan, and of the Issuing Banks to issue or increase any Letter of Credit, is
subject to the satisfaction of the following conditions:

(a)         The representations and warranties of Holdings and the Borrower set
forth in this Agreement shall be true and correct in all material respects on
and as of the date of such Loan or the date of issuance or increase of such
Letter of Credit, as applicable, except that (i) to the extent that such
representations and warranties specifically refer to an earlier date, such
representations and warranties shall be true and correct in all material
respects as of such earlier date, (ii) any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects.

(b)         At the time of and immediately after giving effect to such Loan or
the issuance or increase of such Letter of Credit, as applicable, no Default
shall have occurred and be continuing on such date.

(c)         The Borrower shall have delivered a completed Borrowing Request or
application for a Letter of Credit, as applicable.





70




 

(d)         In the case of a Borrowing to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

Each Loan and each issuance or increase of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Borrower on the date thereof as
to the matters specified in clauses (a) and (b) of this Section 4.02.

ARTICLE V

 

AFFIRMATIVE COVENANTS

Until Payment in Full has occurred, each Loan Party executing this Agreement
covenants and agrees, jointly and severally with all of the Loan Parties, with
the Lenders that:

SECTION 5.01        Financial Statements and Other Information.  The Borrower
will furnish to the Administrative Agent, which shall furnish to each Lender:

(a)         within ninety (90) days after the end of each fiscal year of
Holdings, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by the Accounting Firm (without a “going
concern” or like qualification (other than any such qualification to the “going
concern” opinion that is solely resulting from (x) the impending Maturity Date
or the final stated maturity of any Indebtedness, (y) any potential inability to
satisfy the Financial Covenant or any other financial covenants under any
Indebtedness on a future date or in a future period or (z) limited solely to the
effect of the activities, operations, financial results, assets or liabilities
of any Unrestricted Subsidiaries on such Unrestricted Subsidiaries) or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied,  certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidating
basis in accordance with GAAP;

(b)         within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)         concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer in substantially the form
of Exhibit B (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with the Financial Covenant and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of December 31, 2018 and the end date of the financial
statements most recently delivered pursuant to Section 5.01(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)         [reserved];





71




 

(e)         promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by
Holdings or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by Holdings
to its shareholders generally, as the case may be; and

(f)         promptly following any written request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of Holdings or any Subsidiary, or compliance with the terms of this Agreement,
as the Administrative Agent may reasonably request, on behalf of itself or any
Lender hereunder; or (ii) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” requirements under the Beneficial Ownership
Regulation, the USA PATRIOT Act or other applicable anti-money laundering laws.

Notwithstanding anything to the contrary in this Section 5.01, (x) Holdings and
the Borrower shall be deemed to have complied with the terms of Sections 5.01(a)
and (b), as applicable, with respect to the financial statements required to be
delivered pursuant thereto if Holdings delivers to the Administrative Agent and
the Lenders, within the same time frame required under the Securities Act and
the rules and regulations of the Securities and Exchange Commission its annual
report on Form 10-K for the applicable fiscal year or its quarterly report in
Form 10-Q for the applicable fiscal quarter, respectively, that it (or any of
its direct or indirect parent companies; provided that, in the event the holding
company(s) structure of the Borrower as of the Closing Date changes (or such
direct or indirect parents of Holdings otherwise cease to become passive holding
companies), consolidated balance sheets, statements of profit and loss and
statements of cash flows of Holdings shall also be provided) has filed with the
Securities and Exchange Commission, and (y) any documents required to be
delivered pursuant to Sections 5.01(a),  (b) and (f) shall be deemed to have
been delivered on the date on which Holdings provides notice to the
Administrative Agent that such information has been posted on Holdings’ website
on the Internet (with such notice containing the link thereto), or posted on
Holdings’ behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent).

SECTION 5.02        Notices of Material Events.  The Borrower will furnish to
the Administrative Agent, which shall furnish to each Lender,  promptly upon any
Financial Officer of the Borrower becoming aware, written notice of the
following:

(a)         the occurrence of any Event of Default;

(b)         the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
a Financial Officer or another executive officer of Holdings or any Subsidiary,
affecting Holdings or any Subsidiary thereof that, if adversely determined,
would reasonably be expected to result in a Material Adverse Effect;

(c)         the occurrence of any ERISA Event that would reasonably be expected
to result in Material Adverse Effect;

(d)         the occurrence and nature of any Prohibited Transaction or any
funding deficiency with respect to any Plan that would reasonably be expected to
result in a Material Adverse Effect, or a transaction the IRS or Department of
Labor or any other Governmental Authority is reviewing to determine whether a
Prohibited Transaction might have occurred that would reasonably be expected to
result in a Material Adverse Effect;





72




 

(e)         receipt by the Borrower of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor that would
reasonably be expected to result in a Material Adverse Effect;

(f)         Borrower’s intention to terminate or withdraw from any Plan that, if
so terminated or withdrawn, would reasonably be expected to result in a Material
Adverse Effect;

(g)         within two Business Days (or such longer period as the
Administrative Agent may agree) after the occurrence thereof, any Loan Party
entering into a Swap Agreement or an amendment to a Swap Agreement, in each
case, to the extent such Swap Agreement relates to Secured Swap Agreement
Obligations, together with copies of all agreements evidencing such Swap
Agreement or amendment;

(h)         any material notice provided to the holders of any Material
Indebtedness, along with a copy of such notice;

(i)          any other development that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect; and

(j)          the occurrence of any Specified Issuance.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03       Existence; Conduct of Business.  Each Loan Party will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, qualifications, licenses, permits, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, except in the case of clause (b) where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect;
 provided, that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04        Payment of Taxes.  Each Loan Party will, and will cause each
Subsidiary to pay or discharge all material amounts of Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest would not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05        Maintenance of Properties; Insurance; Casualty and
Condemnation.

(a)         Each Loan Party will, and will cause each Restricted Subsidiary to,
(i) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(ii) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

(b)         The Borrower will furnish to the Administrative Agent, which will
furnish to the Lenders, prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
material interest therein under power of eminent domain or by condemnation or
similar proceeding.





73




 

SECTION 5.06        Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Restricted Subsidiary to, (i) keep proper books of record
and account in which entries that are full, true and correct in all material
respects in conformity with all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and (ii)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, such Lender or any
consultants, accountants, lawyers, appraisers and field examiners retained by
the Administrative Agent), upon reasonable prior notice to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours, and as
often as reasonably requested (but in no event more than once each fiscal
quarter of the Borrower unless an Event of Default has occurred and is
continuing);  provided, that the Borrower shall not be required to reimburse the
Administrative Agent or any Lender for the cost of more than one such visit
during any year, except during the occurrence and continuation of an Event of
Default. The Loan Parties shall have the right to have a representative present
at any and all inspections. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders. Notwithstanding anything to the
contrary in this Section 5.06, neither the Borrower nor any other Loan Party
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter in respect of which disclosure to the Administrative Agent or any Lender
(or their respective representatives or contractors) is prohibited by applicable
law or any binding agreement (not entered into in contemplation of any request
for disclosure or otherwise to evade the disclosure requirements contained in
this Section 5.06), or is subject to attorney client privilege or that
constitutes attorney work product (in each case, as determined in good faith by
legal counsel to any Loan Party and not in contemplation of any request for
disclosure or otherwise to evade the disclosure requirements contained in this
Section 5.06); it being understood that the Borrower shall use its commercially
reasonable efforts to communicate any requested information in a way that would
not violate the applicable law or agreement or waive the applicable privilege.

SECTION 5.07        Compliance with Laws.  Each Loan Party will, and will cause
each Restricted Subsidiary to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08        Use of Proceeds.

(a)         The proceeds of the Loans will be used for working capital and other
general corporate purposes including, but not limited to, Permitted
Acquisitions,  other investments, Restricted Payments and other purposes not
prohibited by this Agreement.  No part of the proceeds of any Loan and no Letter
of Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

(b)         The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that Holdings and its Subsidiaries
and its and their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any joint venture partner or Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country (in either case, in violation of
any applicable Sanctions) or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.





74




 

SECTION 5.09        Additional Collateral; Further Assurances.

(a)         Subject to applicable law, Holdings, the Borrower and each other
Loan Party shall cause each of its wholly-owned Material Domestic Subsidiaries
formed or acquired on or after the date of this Agreement (including, without
limitation, upon the formation of any Subsidiary pursuant to a division as set
forth in Section 1.07) in accordance with the terms of this Agreement and each
Subsidiary which hereafter becomes a wholly-owned Material Domestic Subsidiary,
in each case, to become a Loan Party, within forty five (45) days (or such later
date as the Administrative Agent may agree) after the date of such formation or
acquisition (or after the date on which such Subsidiary becomes a wholly-owned
Material Domestic Subsidiary, as applicable), by executing the Joinder Agreement
set forth as Exhibit C hereto (the “Joinder Agreement”).  Upon execution and
delivery thereof, each such Person shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents.

(b)         Subject to applicable law, Holdings, the Borrower and each other
Loan Party shall cause each of its wholly-owned Material Domestic Subsidiaries
formed or acquired after the date of this Agreement (including, without
limitation, upon the formation of any Subsidiary pursuant to a division as set
forth in Section 1.07) in accordance with the terms of this Agreement and each
Subsidiary who hereafter becomes a wholly-owned Material Domestic Subsidiary, in
each case, within forty five (45) days (or such later date as the Administrative
Agent may agree) after the date of such formation or acquisition (or after the
date on which such Subsidiary becomes a wholly-owned Material Domestic
Subsidiary, as applicable) to execute a joinder to the Security Agreement,
pursuant to which such Material Domestic Subsidiary shall grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Loan Party which constitutes Collateral.

(c)         Subject to the foregoing clauses (a) and (b),  Holdings, the
Borrower and each other wholly-owned Material Domestic Subsidiary will cause (i)
100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries (other than any Domestic Subsidiary that is a FSHCO) and (ii) 65%
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) of each Subsidiary that is a CFC or FSHCO (including
any Subsidiary that becomes a CFC or FSHCO after the Effective Date), in each
case, directly owned by the Borrower or any wholly-owned Material Domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request. Notwithstanding the foregoing or anything else herein or in
any other Loan Document to the contrary, in no event shall (A) the assets of any
CFC or FSHCO constitute security or secure, or such assets or the proceeds of
such assets be required to be available for, payment of the Obligations,
(B) more than sixty-five percent (65%) of the issued and outstanding Equity
Interests entitled to vote of any CFC or FSHCO, in each case, owned directly by
the Borrower or any wholly-owned Material Domestic Subsidiary be required to be
pledged to secure the Obligations or (C) any Equity Interests of any CFC or
FSHCO, in each case, not owned directly by the Borrower or any wholly-owned
Material Domestic Subsidiary be required to be pledged to secure the
Obligations.

(d)         Without limiting the foregoing, each Loan Party will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and, to the extent required by the Security Agreement,
to ensure perfection and





75




 

priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties;  provided that,
notwithstanding anything else contained herein or in any other Loan Document to
the contrary, (x) the foregoing shall not apply to any Subsidiary that is not a
Material Domestic Subsidiary or property of any Subsidiary that is not Material
Domestic Subsidiary or any Excluded Property (as defined in the Security
Agreement), (y) any such documents and deliverables (other than certain
mortgages of material real property (if required)) shall be governed by New York
law and (z) no perfection actions by “control” (except with respect to Equity
Interests and certain debt instruments), leasehold mortgages or landlord
waivers, estoppels or collateral access letters shall be required to be entered
into hereunder or under any other Loan Document. Notwithstanding any provision
set forth in this Agreement to the contrary, in no event shall any Loan Party be
required to (A) make any filings or take any other action to record or perfect
the Administrative Agent’s interest in any intellectual property outside the
U.S. or (B) take any actions in any non-U.S. jurisdiction or that are required
by the laws of any non-U.S. jurisdiction in order to (x) create any security
interests in such assets located or titled outside of the U.S. or (y) perfect
such security interests

(e)         As promptly as practicable, and in any event within the time periods
after the Effective Date specified in Schedule 5.09 (or such later date as the
Administrative Agent reasonably agrees to in writing), the Borrower shall
deliver, or cause to be delivered, the documents or take the actions specified
on Schedule 5.09.

SECTION 5.10        [Reserved].

SECTION 5.11       Compliance with Environmental Laws.  Each Loan Party shall
(a) comply with all Environmental Laws applicable to its operations and
properties; and (b) obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties,
except, in each case of (a) or (b), to the extent failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.12       Intellectual Property.  Each Loan Party shall maintain
adequate licenses, patents, patent applications, copyrights, service marks,
trademarks, trademark applications, tradestyles and trade names to continue its
business as heretofore conducted by it or as hereafter conducted by it unless
the failure to maintain any of the foregoing would not reasonably be expected to
have a Material Adverse Effect on such Loan Party.

SECTION 5.13        Designation of Subsidiaries.  The Borrower may at any time
designate any Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) the Borrower may not be
designated as an Unrestricted Subsidiary, (ii) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing (including after giving effect to the reclassification of investments
in, Indebtedness of and Liens on, the applicable Restricted Subsidiary or
Unrestricted Subsidiary), (iii) the Loan Parties shall be in pro forma
compliance with the Financial Covenant after giving effect to such designation
(and determined with respect to the most recently ended Reference Period for
which financial statements have been (or were required to be) delivered to the
Administrative Agent), (iv) as of the date of the designation thereof, no
Unrestricted Subsidiary shall own any Equity Interests in Holdings or its
Restricted Subsidiaries or hold any Indebtedness of, or any Lien on any property
of Holdings or its Restricted Subsidiaries and (v) after giving effect to the
designation of any Subsidiary as an Unrestricted Subsidiary, no Unrestricted
Subsidiary shall own, or hold exclusive rights in, any intellectual property
that is material to the business of Holdings and its Restricted Subsidiaries
(taken as a whole) (provided that, for the avoidance of doubt, this shall not
restrict the Borrower or its Restricted Subsidiaries from licensing of
intellectual property to the extent otherwise permitted under this Agreement).
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an investment by the Borrower therein at the date of designation in an amount
equal to the portion of the fair market value of the





76




 

net assets of such Restricted Subsidiary attributable to the Borrower’s Equity
Interest therein as reasonably estimated by the Borrower (and such designation
shall only be permitted to the extent such investment is permitted under Section
6.04); provided that no Subsidiary may be designated as an Unrestricted
Subsidiary hereunder if (x) it has any Indebtedness or (y) it is a “restricted
subsidiary” (or equivalent term) in respect of any Indebtedness of the Borrower
or any Restricted Subsidiary. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence or making at the time of
designation of any investments, Indebtedness or Liens of such Restricted
Subsidiary existing at such time. As of the Effective Date, none of the
Borrower’s subsidiaries have been designated as Unrestricted Subsidiaries.

SECTION 5.14        Anti-Corruption Law; Anti-Money Laundering; Foreign Corrupt
Practices Act.

(a)         Holdings and its Restricted Subsidiaries shall not directly or
indirectly, (i) knowingly deal in, or otherwise knowingly engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other applicable Anti-Corruption Law in violation
of any applicable Anti-Corruption Law or applicable Sanctions, or (ii) knowingly
engage in or conspire to engage in any transaction that violates or attempts to
violate, any of the material prohibitions set forth in any applicable
Anti-Corruption Law or applicable Sanctions.

(b)         Not repay the Loans, or make any other payment to any Lender, using
funds or properties of Holdings, the Borrower or any Restricted Subsidiaries
that are, to the knowledge of the Borrower, the property of any Person that is
the subject or target of applicable Sanctions or that are, to the knowledge of
the Borrower, beneficially owned, directly or indirectly, by any Person that is
the subject or target of applicable Sanctions, in each case, in violation of
Anti-Corruption Laws or applicable Sanctions or any other applicable Requirement
of Law or (ii) to the knowledge of Borrower, not permit any Person that is the
subject of Sanctions to have any direct or indirect interest, in Holdings, the
Borrower or any of the Subsidiaries, with the result that the investment in
Holdings, the Borrower or any of the Subsidiaries (whether directly or
indirectly) or the Loans made by the Lenders would be in violation of any
applicable Sanctions.

ARTICLE VI

 

NEGATIVE COVENANTS

Until Payment in Full has occurred, the Loan Parties covenant and agree, jointly
and severally, with the Lenders that:

SECTION 6.01        Indebtedness.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur or suffer to exist any Indebtedness,
except:

(a)         the Secured Obligations;

(b)         Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;

(c)         Indebtedness of Holdings to any of its Restricted Subsidiaries and
of any Restricted Subsidiary to Holdings or any other Restricted Subsidiary;
provided, that (i) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to Holdings or to any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of Holdings to any of its
Restricted Subsidiaries and Indebtedness of any Restricted Subsidiary that is a
Loan Party to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;





77




 

(d)         Guarantees by Holdings of Indebtedness of any of its Restricted
Subsidiaries and by any Restricted Subsidiary of Indebtedness of Holdings or any
other Restricted Subsidiary; provided, that (i) the Indebtedness so Guaranteed
is permitted by this Section 6.01, (ii) Guarantees by Holdings or any Restricted
Subsidiary that is a Loan Party of Indebtedness of any Restricted Subsidiary
that is not a Loan Party shall be subject to Section 6.04 and (iii) Guarantees
permitted under this clause (d) shall be subordinated to the Obligations on the
same terms as the Indebtedness so Guaranteed is subordinated to the Obligations
(if such Indebtedness is so subordinated);

(e)         Indebtedness of the Borrower or any Restricted Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition (including by way of any Permitted Acquisition) of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided, that, (i) such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) (including any refinancing thereof
permitted by clause (f)) shall not exceed $13 million at any time outstanding;

(f)         Indebtedness which represents an extension, refinancing, or renewal
of any of the Indebtedness described in clauses (b),  (e),  (o) or (s) hereof;
provided, that, (i) the aggregate principal amount of such Indebtedness does not
exceed the principal amount of such Indebtedness being refinanced plus the
amount of any interest, premiums or penalties required to be paid plus fees and
expenses associated therewith, (ii) any Liens securing such Indebtedness are not
extended to any additional property of any Loan Party, (iii) no Loan Party that
is not originally obligated (or required to become obligated) with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms of any such extension, refinancing, or
renewal are either (A) not materially less favorable to the obligor thereunder
than the original terms of such Indebtedness, taken as a whole or (B) on market
terms and conditions customary for the type of Indebtedness being incurred
pursuant to such refinancing as of the time of incurrence of such Indebtedness,
except in each case, for covenants or other provisions contained in such
Indebtedness that are applicable only after the then applicable Maturity Date,
and (vi) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g)         Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person (including obligations in respect of letters of credit supporting such
reimbursement or indemnification obligations for the benefit of such Person), in
each case, incurred in the ordinary course of business;

(h)         Indebtedness of the Borrower or any Restricted Subsidiary in respect
of performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i)          Indebtedness or Guarantees of the Borrower or any Restricted
Subsidiary in connection with any Swap Agreement permitted under Section 6.06;





78




 

(j)          Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price, earnout, deferred purchase price
or similar obligations in connection with acquisitions or dispositions of any
business or assets by or of Holdings or any Restricted Subsidiary permitted
hereunder;

(k)         Judgments entered against Holdings or any Restricted Subsidiary to
the extent not constituting an Event of Default;

(l)          Indebtedness or Guarantees incurred in the ordinary course of
business in connection with cash pooling, netting and cash management
arrangements consisting of overdrafts or similar arrangements;  provided, that
any such Indebtedness does not consist of Indebtedness for borrowed money and is
owed to the financial institutions providing such arrangements;

(m)        Indebtedness of Foreign Subsidiaries to finance the working capital
needs of such Foreign Subsidiaries; provided, that the aggregate outstanding
principal amount of such Indebtedness shall not exceed $6.5 million (or the
equivalent thereof) at any time;

(n)         Indebtedness owed to sellers constituting consideration for
Permitted Acquisitions;

(o)         Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary (or of any Person
not previously a Restricted Subsidiary that is merged or consolidated with or
into a Restricted Subsidiary in a transaction permitted hereunder) or
Indebtedness attaching to assets that are acquired by Borrower or any of its
Restricted Subsidiaries, in each case as the result of a Permitted Acquisition;
provided, that such Indebtedness existed at the time such Person became a
Restricted Subsidiary (or is so merged or consolidated) or at the time such
assets were acquired and, in each case, was not created in anticipation thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided further, that the aggregate principal amount of
Indebtedness permitted by this clause (o) shall not exceed the greater of (i)
$32.5 million and (ii) 40.0% of EBITDA for the most recently ended Reference
Period for which financial statements have been (or were required to be)
delivered to the Administrative Agent;

(p)         Indebtedness of Holdings or any Restricted Subsidiary in connection
with any Guarantees given by them, or any letters of credit or bank guarantees
issued by any bank or financial institution, in favor of any Governmental
Authority to secure the payment of Taxes owed by Holdings or any Restricted
Subsidiary to such Governmental Authorities;

(q)         Indebtedness of the Borrower or any Restricted Subsidiary owed to
sublessees in respect of security deposits or advances held by the Borrower or
any Restricted Subsidiary in connection with the subletting sublessees of any
leasehold interests of the Borrower or any Restricted Subsidiary;

(r)         other Indebtedness of Holdings or any Restricted Subsidiary in an
aggregate principal amount not exceeding the greater of (i) $26.0 million and
(ii) 20% of EBITDA for the most recently ended Reference Period for which
financial statements have been (or were required to be) delivered to the
Administrative Agent,  at any time outstanding;

(s)         other unsecured Indebtedness of Holdings, the Borrower or any other
Loan Party, including Convertible Debt and related Permitted Equity Derivatives,
so long as (i) no Event of Default has occurred and is continuing or would
immediately result therefrom, (ii) the Total Net Leverage Ratio for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent does not exceed 6.00
to 1.00 on a pro forma basis (after giving effect to the incurrence of such
Indebtedness) and (iii) such Indebtedness shall (x) not mature earlier than 91
days after





79




 

the Stated Maturity Date, (y) have terms that are customary market terms for
Indebtedness of such type and (z) not be mandatorily prepayable, repurchaseable
or redeemable (except for customary asset sale or change of control provisions
and, in the case of Convertible Debt, customary provisions requiring Holdings or
any other Loan Parties to repurchase or convert all or any portion of the
Convertible Debt) prior to the date that is 91 days after the Stated Maturity
Date;

(t)          Indebtedness consisting of the financing of insurance premiums or
take or pay obligations contained in supply arrangements, in each case, in the
ordinary course of business, in an amount not to exceed $5.0 million;

(u)         Indebtedness representing deferred compensation to employees of the
Loan Parties and their respect Subsidiaries incurred in the ordinary course of
business;

(v)         Indebtedness consisting of reimbursement obligations with respect to
the Existing Letter of Credit; provided that the Existing Letters of Credit is
fully cash collateralized;

(w)        to the extent constituting Indebtedness, advances to or from a
Foreign Subsidiary in respect of transfer pricing and cost-sharing arrangements
(i.e. “cost-plus” arrangements) in connection with the services provided by such
Foreign Subsidiary to a Loan Party; and

(x)         (i) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (w) above and (ii) customary
indemnities contained in mandate, engagement and commitment letters, facility
agreements, purchase agreements and indentures, in each case entered into in
respect of Indebtedness permitted pursuant to this Section 6.01 and any
refinancing thereof permitted by clause (f) hereof.

SECTION 6.02        Liens.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a)         Liens created pursuant to any Loan Document;

(b)         Permitted Encumbrances;

(c)         any Lien on any property or asset of Holdings or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; 
provided, that (i) such Lien shall not apply to any other property or asset of
Holdings or such Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof or, in the case of any such obligations constituting Indebtedness, that
are permitted under Section 6.01(b) in accordance with Section 6.01(f) hereof;

(d)         any Lien existing on any property or asset prior to the acquisition
thereof (including by way of any Permitted Acquisition) by the Borrower or any
Restricted Subsidiary or existing on any property or asset of any Person that
becomes a Restricted Subsidiary (or of any Person not previously a Restricted
Subsidiary that is merged or consolidated with or into a Restricted Subsidiary
in a transaction permitted hereunder) after the Effective Date prior to the time
such Person becomes a Restricted Subsidiary (or is so merged or consolidated);
 provided, that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted Subsidiary
(or such merger or consolidation), as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of





80




 

such acquisition or the date such Person becomes a Restricted Subsidiary (or is
so merged or consolidated), as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof or, in the case of any such obligations constituting Indebtedness that
are permitted under Section 6.01(b) in accordance with Section 6.01(f)  hereof;

(e)         Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Restricted Subsidiary; provided, that (i) such
Liens secure Indebtedness permitted by clause (e) of Section 6.01 and
obligations relating thereto not constituting Indebtedness, (ii) such Liens and
any Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement; provided
that this clause (ii) shall not apply to any extensions, renewals or
replacements of any such Indebtedness permitted by clause (e) of Section 6.01 or
any Lien securing such Indebtedness, (iii) any Indebtedness secured thereby does
not exceed 110% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or such Restricted Subsidiary;

(f)         Liens of a collecting bank arising in the ordinary course of
business under Section 4‑208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;

(g)         Liens granted by a Restricted Subsidiary that is not a Loan Party in
favor of the Borrower or another Loan Party in respect of Indebtedness owed by
such Restricted Subsidiary;

(h)         Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;

(i)          broker’s Liens, bankers’ Liens, rights of setoff and other similar
Liens existing solely with respect to cash and Cash Equivalents on deposit in
one or more accounts maintained by the Borrower or any Restricted Subsidiary, in
each case, granted in the ordinary course of business in favor of the bank or
banks with which such accounts are maintained, including any such Liens or
rights of setoff securing amounts owing in the ordinary course of business to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements;

(j)          licenses, sub-licenses and other similar encumbrances incurred in
the ordinary course of business or that do not materially interfere with the
ordinary conduct of the business of the Borrower or any Restricted Subsidiary;

(k)         Liens (i) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (ii) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

(l)          Liens on cash or Cash Equivalents constituting earnest money
deposits, escrow arrangements or similar arrangements made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or purchase
agreement for a Permitted Acquisition or other investments to the extent
permitted under Section 6.04;

(m)        Liens solely on cash collateral securing Indebtedness consisting of
reimbursement obligations in respect of the Existing Letter of Credit permitted
pursuant to Section 6.01(v);





81




 

(n)         (i) Liens in connection with the sale or transfer of any Equity
Interests or other assets in a transaction permitted under Section 6.05,
customary rights and restrictions contained in agreements relating to such sale
or transfer pending the completion thereof or (ii) Liens arising on property or
assets subject to sales or dispositions permitted pursuant to Section 6.05
pending the consummation of such sale or disposition;  provided that if such
sale or disposition is not consummated such Liens shall be released and
discharged;

(o)         Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

(p)         Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto under Section 6.01(t);

(q)         purported Liens evidenced by the filing of precautionary UCC
financing statements or similar precautionary public filings;

(r)         Ground leases in respect of real property on which facilities owned
or leased by any Loan Party or any Subsidiary are located;

(s)         Liens to secure Indebtedness permitted under Section 6.01(r).

SECTION 6.03        Fundamental Changes.

(a)         No Loan Party will, nor will it permit any Restricted Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve (including, in each case, pursuant to a division as set forth in
Section 1.07), except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary of the Borrower may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary of the Borrower may merge into the Borrower or any Loan Party that is
a Subsidiary of the Borrower in a transaction in which the surviving entity is a
Loan Party, (iii) any Person may merge into or consolidate with any Loan Party
or any of its Subsidiaries in a transaction so long as, in the case of a merger
or consolidation involving any Loan Party or Material Foreign Subsidiary, any
such Loan Party or Material Foreign Subsidiary party to such merger or
consolidation is the surviving entity, (iv) any Restricted Subsidiary may sell,
transfer, lease or otherwise dispose of its assets to the Borrower or to another
Restricted Subsidiary,  (v) any Restricted Subsidiary that is not a Loan Party
may liquidate or dissolve if the Loan Party which owns such Restricted
Subsidiary determines in good faith that such liquidation or dissolution is in
the best interests of such Loan Party and is not materially disadvantageous to
the Lenders,  (vi) any Restricted Subsidiary (other than the Borrower) may merge
into or consolidate with any Person in a transaction permitted under Section
6.05 in which, after giving effect to such transaction, the surviving entity is
not a Restricted Subsidiary and (vii) any Restricted Subsidiary may liquidate or
dissolve if in connection with such liquidation or dissolution, substantially
all the assets of such Restricted Subsidiary are transferred to a Loan Party (to
the extent such Restricted Subsidiary being liquidated or dissolved is a Loan
Party); provided, that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 6.04.

Notwithstanding anything to the contrary in the foregoing, each Loan Party and
each of its Restricted Subsidiaries shall be permitted to enter into an
agreement to effect any transaction of merger or consolidation that is not
otherwise permitted under this Section 6.03 at a future time; provided, that
such





82




 

agreement shall be conditioned on (i) obtaining requisite approvals permitting
the respective transaction (and any related financing or other transactions) in
accordance with the requirements of Section 9.02 or (ii) Payment in Full;
provided,  further, that such agreement shall (x) not contain any provision
imposing fees or damages on any Loan Party or its Subsidiary for failure to meet
the conditions set forth above and (y) contain termination provisions which will
provide for the termination of the agreement within a reasonable time if the
conditions described in the preceding proviso have not been satisfied by such
time.

(b)         No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses which are, in the good faith
judgment of the Borrower, similar, complementary or substantially related
thereto or are reasonable extensions thereof.

(c)         Holdings shall not (i) engage in any business or activity or own any
assets other than (1) the incurrence of Indebtedness and other obligations under
this Agreement and the other Loan Documents or permitted pursuant to Sections
6.01(c) or 6.01(d) of this Agreement; (2) creating or suffering to exist any
Lien upon any property or assets now owned or hereafter acquired, leased or
licensed by it under the Collateral Documents to which it is a party or
permitted pursuant to Sections 6.02(a) or 6.02(c); (3)  the direct or indirect
ownership of all outstanding Equity Interests in the Borrower and other
Subsidiaries and the ownership of tradenames, patents and other related
intellectual property and the licensing of patents; (4) performing its
obligations and activities incidental thereto under the Loan Documents or other
documents evidencing any other Indebtedness or other obligations that it is
otherwise permitted to incur hereunder; (5) making and receiving Restricted
Payments and investments to the extent permitted by this Agreement or documents
evidencing any Indebtedness or other obligation that it is permitted to incur
hereunder; (6) maintaining its corporate or other entity existence;  (7)
participating in tax, accounting and other administrative activities as the
parent of a consolidated group of companies;  (8)  the performing of activities
in preparation for and consummating any public offering of its common stock or
any other issuance or sale of its Equity Interest; (9) the providing of
indemnification to officers, managers and directors and (10) any activities
incidental to the foregoing, (ii) sell or otherwise dispose of any Equity
Interests of the Borrower; (iii) create or acquire any Subsidiary or make or own
any investment in any Person other than the Borrower; or (iv) fail to hold
itself out to the public as a legal entity separate and distinct from all other
Persons.

(d)         Holdings will not change its fiscal year which currently ends on
December 31 of each year.

SECTION 6.04        Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Restricted Subsidiary
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a Loan Party and a wholly-owned Subsidiary prior to such merger)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a)         investments in cash and Cash Equivalents;

(b)         investments in existence on the date of this Agreement and described
in Schedule 6.04;

(c)         investments by Holdings, the Borrower and its Restricted
Subsidiaries in the capital stock of their respective Restricted Subsidiaries;
provided, that the aggregate amount of investments (together with the aggregate
amount of loans and advances described in Section 6.04(d)), as of any date of





83




 

determination, made by Holdings, the Borrower or the other Loan Parties in the
capital stock of their respective Restricted Subsidiaries that are not Loan
Parties does not at any time exceed an amount equal to $10 million (with the
amount of any such investments being the original cost of such investment, less
all repayments, returns, dividends and distributions, in each case received in
cash in respect of such investment and less all liabilities effectively assumed
by a person other than any Loan Party or any Restricted Subsidiary thereof in
connection with the sale of any such investment);

(d)         loans or advances made by Holdings, the Borrower or any of its
Restricted Subsidiaries to Holdings, the Borrower or any other Restricted
Subsidiary; provided, that the aggregate amount of loans and advances (together
with the aggregate amount of investments described in Section 6.04(c))  made by
Holdings, the Borrower or the other Loan Parties to Restricted Subsidiaries that
are not Loan Parties that are at any time outstanding does not, as of any date
of determination, exceed an amount equal to $10 million;

(e)         Guarantees constituting Indebtedness permitted by Section 6.01;

(f)         Permitted Acquisitions;

(g)         (i) loans and advances to employees of the Borrower or any
Restricted Subsidiaries in the ordinary course of business (including to finance
the purchase of Equity Interests of the Borrower) in an aggregate amount for the
Borrower and its Restricted Subsidiaries not to exceed $5 million at any time
outstanding and (ii) payroll, travel, entertainment, relocation and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of the Borrower or any Restricted
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

(h)         investments received in connection with the bankruptcy or
reorganization of any Person or in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business;

(i)          Swap Agreements permitted by Section 6.06;

(j)          investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

(k)         investments made in joint ventures and Unrestricted Subsidiaries in
an aggregate outstanding amount not to exceed the greater of (i) $19.5 million
and (ii) 15% of EBITDA for the most recently ended Reference Period for which
financial statements have been (or were required to be) delivered to the
Administrative Agent at any time outstanding;

(l)          to the extent constituting investments, performance guarantees of
obligations of the Borrower’s Restricted Subsidiaries in the ordinary course of
business;

(m)        in addition to investments otherwise expressly permitted by this
Section 6.04, investments, loans and advances by the Borrower or any of its
Restricted Subsidiaries in an aggregate amount (valued at cost) not to exceed
the greater of (i) $19.5 million and (ii) 15% of EBITDA for the most recently
ended Reference Period for which financial statements have been (or were
required to be) delivered to the Administrative Agent at any time outstanding;

(n)         additional investments by the Borrower or any of its Restricted
Subsidiaries, so long as (i) (x) if such investment is made as or in connection
with a Limited Condition Acquisition, no Event of Default under clauses (a),
 (b),  (h) and (i) has occurred and is continuing or would immediately result
therefrom or (y) in each other case, no Event of Default has occurred and is
continuing or would immediately result therefrom and (ii) the Total Net Leverage
Ratio for the most recently ended Reference Period for which





84




 

financial statements have been (or were required to be) delivered to the
Administrative Agent does not exceed 6.00 to 1.00 on a pro forma basis (after
giving effect to the making of such investment); provided that any Limited
Condition Acquisition remains subject to the terms of Section 1.08 hereof;

(o)         investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

(p)         investments resulting from pledges or deposits described in clause
(c) or (d) of the definition of the term “Permitted Encumbrance”;

(q)         investments made as a result of the receipt of noncash consideration
from a sale, transfer, lease or other disposition of any asset in compliance
with Section 6.05;

(r)         investments that result solely from the receipt by the Borrower or
any Subsidiary from any of its Subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests;

(s)         mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Borrower and Restricted Subsidiaries that are
wholly-owned Restricted Subsidiaries;

(t)          to the extent constituting investments, advances to or from a
Foreign Subsidiary in respect of transfer pricing and cost-sharing arrangements
(i.e. “cost-plus” arrangements) in connection with the services provided by such
Foreign Subsidiary to a Loan Party; and

(u)         to the extent constituting investments, any Permitted Equity
Derivatives.

SECTION 6.05        Asset Dispositions; Sale and Leaseback Transactions.

(a)         No Loan Party will, nor will it permit any Restricted Subsidiary to,
make any Disposition except:

(i)          Dispositions of surplus, obsolete or worn out property, or property
that is similarly no longer useful to the business whether now owned or
hereafter acquired, in the ordinary course of business;

(ii)         Dispositions (including non-exclusive licenses) of inventory in the
ordinary course of business;

(iii)       Dispositions of equipment or other assets to the extent that
(A) such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(iv)        Dispositions of property by the Borrower to any Restricted
Subsidiary and by any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary; provided, that the aggregate amount of such Dispositions,
as of any date of determination, made by Holdings, the Borrower or the other
Loan Parties to Restricted Subsidiaries that are not Loan Parties does exceed an
aggregate amount equal to $10 million;

(v)         Dispositions permitted by Sections 6.03,  6.04,  6.05(b),  6.07 and
6.08;

(vi)        Dispositions of overdue accounts receivable solely in connection
with the collection or compromise thereof;





85




 

(vii)       Dispositions pursuant to operating leases (not in connection with
any sale and leaseback transactions or other Capital Lease Obligations) entered
into in the ordinary course of business;

(viii)     Dispositions of property and assets subject to condemnation and
casualty events;

(ix)        Dispositions of cash and Cash Equivalents in the ordinary course of
business;

(x)         Dispositions by the Borrower and any Restricted Subsidiary not
otherwise permitted under this Section 6.05(a);  provided, that (A) at the time
of such Disposition, no Event of Default shall exist or would immediately result
from such Disposition, (B) the Borrower or any of its Restricted Subsidiaries,
as the case may be, receives consideration at least equal to the fair market
value of the property being Disposed and (C) with respect to any Disposition (or
series of related Dispositions) pursuant to this clause (C) for a purchase price
in excess of $6.5 million, the Borrower or a Restricted Subsidiary, as the case
may be, shall receive not less than 75% of such consideration (determined on the
date a binding commitment for such Disposition was entered into) in the form of
cash or Cash Equivalents (or Designated Non-Cash Consideration); provided, that
any Designated Non-Cash Consideration received by the Borrower or any such
Restricted Subsidiary in respect of such Disposition having an aggregate fair
market value, taken together will all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of $13 million, shall be deemed to be cash, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value;

(xi)        Dispositions of non-core assets in connection with Permitted
Acquisitions;

(xii)       in addition to Dispositions otherwise expressly permitted by this
Section 6.05, Dispositions in an aggregate amount not to exceed the greater of
(i) $19.5 million and (ii) 10% of Consolidated Total Assets for the most
recently ended Reference Period for which financial statements have been (or
were required to be) delivered to the Administrative Agent;  provided,  however,
that any Disposition pursuant to Section 6.05(a)(i) through (a)(iii),
Section 6.05(a)(v) (except insofar as it relates to any transaction solely
between the Borrower and any Subsidiary or Section 6.07), Section 6.05(a)(vi)
(except to the extent determined by the applicable Person making such
Disposition in good faith to be appropriate in accordance with its usual
practice), Section 6.05(a)(vii) and Section 6.05(a)(x) shall be for fair market
value (or, in respect of Section 6.05(a)(x), where the fair market value cannot
reasonably be determined, such disposition shall otherwise be in accordance with
the terms of Section 6.05(a)(x));

(xiii)     the elimination or forgiving of intercompany balances in connection
with intercompany restructurings (including dissolutions, liquidations and
mergers) between or among the Borrower and Subsidiaries that are Loan Parties;

(xiv)      Disposition of patents, trademarks, copyrights and other intellectual
property (i) in the ordinary course of business or that do not materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary or (ii) which, in the reasonable judgment of the Borrower
or any Subsidiary, are determined to be uneconomical, negligible or obsolete in
the conduct of business; and

(xv)       direct or indirect transfers or other Dispositions by any Subsidiary
of any foreign assets or the Equity Interests of a Foreign Subsidiary to any
other Subsidiary that is a Loan Party in connection with the consolidation of
foreign operations.

(b)         No Loan Party will, nor will it permit any Restricted Subsidiary to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any owned property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such





86




 

property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, except for any such
sale of any fixed or capital assets by the Borrower or any Restricted Subsidiary
that is made for cash consideration in an amount not less than the fair value of
such fixed or capital asset and is consummated within 180 days after the
completion of the acquisition or construction of such fixed or capital asset as
reasonably determined by the Borrower in good faith.

SECTION 6.06        Swap Agreements.  No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks (including foreign currency
exchange risks) to which the Borrower or any Restricted Subsidiary has actual or
reasonably anticipated exposure (other than those in respect of Equity Interests
of the Borrower or any of its Restricted Subsidiaries), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Restricted Subsidiary and (c) any Permitted Equity
Derivatives.

SECTION 6.07        Restricted Payments.  No Loan Party will, nor will it permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:

(a)         (i) Holdings may declare and pay dividends with respect to its
Equity Interests payable solely in shares of Qualified Equity Interests, and
(ii) Restricted Subsidiaries may declare and pay dividends, make other
distributions or make other Restricted Payments ratably with respect to their
Equity Interests (or, if not ratably, on a basis more favorable to Holdings and
such Subsidiaries);

(b)         the Borrower may make Restricted Payments to Holdings to permit
Holdings to make, and Holdings may make any Restricted Payments paid in cash to
shareholders of Holdings, so long as (i) no Event of Default has occurred and is
continuing or would immediately result therefrom, (ii) immediately before and
after giving effect to such Restricted Payment, the Loan Parties shall be in pro
forma compliance with the Financial Covenant for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent and (iii) the Total Net Leverage Ratio
for the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent does not
exceed 6.00 to 1.00 on a pro forma basis (after giving effect to the making of
such Restricted Payment);

(c)         issuances of Equity Interests to sellers of Permitted Acquisitions
in satisfaction of obligations of the type described in Section 6.01(j);

(d)         Holdings may repurchase, redeem, retire or otherwise acquire for
value Equity Interests (including any stock appreciation rights in respect
thereof or pursuant to and in accordance with stock option plans or other equity
or benefit plans) of Holdings from current or former employees, officers or
directors; provided, that the aggregate annual cash payments in respect of such
repurchases, redemptions, retirements and acquisitions (which for the avoidance
of doubt shall not include net settlements of equity awards to satisfy tax
withholding obligations) shall not exceed $5 million;

(e)         in addition to Restricted Payments otherwise expressly permitted by
this Section 6.07, Restricted Payments in an aggregate amount not to exceed the
greater of (i) $19.5 million and (ii) 15% of EBITDA for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent;





87




 

(f)         Holdings may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in Holdings in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Holdings;

(g)         Holdings may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares if such Equity Interests
represent a portion of the exercise price of such stock options, deferred stock
units or restricted shares;

(h)         concurrently with any issuance of Qualified Equity Interests,
Holdings may redeem, purchase or retire any Equity Interests of Holdings using
the proceeds of, or convert or exchange any Equity Interests of Holdings for,
such Qualified Equity Interests;

(i)          the purchase of any Permitted Equity Derivatives in connection with
the issuance of any Convertible Debt permitted under Section 6.01 (and the
replacement of any such Permitted Equity Derivatives); provided, that the
purchase price for such Permitted Equity Derivatives net of any proceeds
relating to any concurrent sale or termination of any Permitted Equity
Derivatives, in respect of any such Convertible Debt does not exceed the net
cash proceeds from such issuances of Convertible Debt;

(j)          required payments of interest, repurchases, exercises, redemptions,
settlements, early terminations, early cancellations or conversions of (whether
in whole or in part and including by netting or set-off) any Convertible Debt
permitted under Section 6.01(s), whether settled in Equity Interests (other than
Disqualified Equity Interests) of Holdings, cash in lieu thereof or a
combination of Equity Interests (other than Disqualified Equity Interests) of
Holdings and cash in lieu thereof; provided, that any cash payment made pursuant
to this Section 6.07(j), other than required payments of interest, shall also be
subject to compliance with Section 6.07(b),  Section 6.07(e) or Section 6.07(f);

(k)         the settlement or termination of (whether in whole or in part and
including by netting or set-off) any Permitted Equity Derivatives by (i)
delivery of Equity Interests (other than Disqualified Equity Interests) of
Holdings, (ii) the delivery of cash, or (iii) the delivery of a combination of
Equity Interests (other than Disqualified Equity Interests) of Holdings and
cash, in lieu of the issuance of fractional shares; provided, that the entry
into such Permitted Equity Derivative was not prohibited by this Agreement;
provided,  further, that any cash settlement or termination consummated pursuant
to clause (ii) or clause (iii) hereof shall also be subject to compliance with
Section 6.07(b),  Section 6.07(e) or Section 6.07(f); and

(l)          Borrower or any Subsidiary of Holdings may make dividends, directly
or indirectly, to Holdings (and Holdings may pay to any direct or indirect
parent company of Holdings) to permit Holdings (or any such direct or indirect
parent company) to pay, for any taxable period for which Holdings, Borrower or
any Subsidiaries of Holdings are members of a consolidated, combined or similar
income tax group for federal and/or applicable state, local or non-U.S. income
tax purposes or are entities treated as disregarded from any such members for
U.S. federal income tax purposes (a “Tax Group”) of which Holdings (or any
direct or indirect parent company of Holdings) is the common parent, any
consolidated, combined or similar income Taxes of such Tax Group that are due
and payable by Holdings (or such direct or indirect parent company of Holdings)
for such taxable period, but only to the extent attributable to the Borrower
and/or Subsidiaries of Holdings; provided, that the amount of such dividends for
any taxable period shall not exceed the amount of such Taxes that Borrower
and/or the applicable Subsidiaries of Holdings would have paid had Borrower
and/or such Subsidiaries of Holdings, as applicable, been a stand-alone
corporate taxpayer (or a stand-alone corporate tax group); and

(m)        Borrower or any Subsidiary of Holdings may make dividends, directly
or indirectly, to Holdings (and Holdings may pay to any direct or indirect
parent company of Holdings) to permit Holdings





88




 

(or any such direct or indirect parent company) to pay fees and expenses
(including franchise, capital stock, minimum and other similar Taxes) required
to maintain its corporate existence.

SECTION 6.08        Restricted Debt Payments.  No Loan Party will, nor will it
permit any Restricted Subsidiary to pay or make, or agree to pay or make,
directly or indirectly, any principal payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value any Junior
Indebtedness prior to the scheduled maturity thereof (it being understood that
payments of regularly scheduled principal, interest, mandatory prepayments,
mandatory offers to purchase, fees, expenses and indemnification obligations
shall be permitted) (any such payment, purchase, redemption, defeasance or other
acquisition, a “Restricted Debt Payment”), except:

(a)         Restricted Debt Payments in an aggregate amount not to exceed the
greater of (i) $19.5 million and (ii) 15% of EBITDA for the most recently ended
Reference Period for which financial statements have been (or were required to
be) delivered to the Administrative Agent;

(b)         additional Restricted Debt Payments, so long as (i) no Event of
Default has occurred and is continuing or would immediately result therefrom,
(ii) immediately before and after giving effect to such Restricted Debt Payment,
the Loan Parties shall be in pro forma compliance with the Financial Covenants
for the most recently ended Reference Period for which financial statements have
been (or were required to be) delivered to the Administrative Agent and (iii)
the Total Net Leverage Ratio for the most recently ended Reference Period for
which financial statements have been (or were required to be) delivered to the
Administrative Agent does not exceed 6.00 to 1.00 on a pro forma basis (after
giving effect to the making of such Restricted Debt Payment);

(c)         refinancings of Junior Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01(f);

(d)         payments of Junior Indebtedness that becomes due as a result of (A)
the voluntary sale or transfer of assets or (B) any casualty or condemnation
proceeding (including a disposition in lieu thereof) of any assets, subject to
any right held by the Lenders under this Agreement;

(e)         payments of or in respect of Junior Indebtedness made solely with
Equity Interests in Holdings (other than Disqualified Equity Interests);

(f)         repurchases, exercises, redemptions, settlements, early
terminations, early cancellations or conversions of (whether in whole or in part
and including by netting or set-off) any Convertible Debt permitted under
Section 6.01(s), whether settled in (i) Equity Interests (other than
Disqualified Equity Interests) of Holdings, (ii) cash in lieu thereof or (iii) a
combination of Equity Interests (other than Disqualified Equity Interests) of
Holdings and cash in lieu thereof; provided, that any cash settlement or
termination consummated pursuant to clause (ii) or clause (iii) hereof shall
also be subject to compliance with Section 6.08(a),  Section 6.08(b) or Section
6.08(c); and

(g)         payments of or in respect of (i) Junior Indebtedness incurred by any
Subsidiary that is not a Loan Party or (ii) Indebtedness incurred by any
Subsidiary that is not a Loan Party which is owing to any Loan Party.

SECTION 6.09        Transactions with Affiliates.  No Loan Party will, nor will
it permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, if such transactions or any series of such transactions involves
aggregate consideration or value in excess of $2.0 million except (a)
transactions that (i) are in the ordinary course of business and





89




 

(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the Loan
Parties and any Restricted Subsidiary not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.07, (d) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans)
and indemnification arrangements, (e) transactions described in Schedule 6.09,
(f) loans or advances to employees and payroll, travel and similar advances to
cover matters, in each case permitted under Section 6.04(g), (g) any issuances
of securities or other payments, awards or grants in cash, securities or
otherwise pursuant to, or the funding of, employment agreements, stock options
and stock ownership plans and (h) employment and severance arrangements entered
into in the ordinary course of business between Holdings or any Subsidiary and
any employee thereof and approved by Holdings’ board of directors.

SECTION 6.10        Restrictive Agreements.  No Loan Party will, nor will it
permit any Restricted Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any of its
Restricted Subsidiaries to create, incur or permit to exist any Lien upon any of
its property or assets constituting Collateral (provided that the foregoing
clause (a) shall not apply to (i) restrictions and conditions imposed by any
agreement relating to secured Indebtedness permitted by clause (e) or (o) of
Section 6.01 if such restrictions and conditions apply only to the assets
securing such Indebtedness and (ii) customary restrictions in leases and other
agreements restricting the assignment thereof), or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary (provided that the foregoing clause
(b) shall not apply to restrictions and conditions imposed by any agreement
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted by clause (o) of Section
6.01 if such restrictions and conditions apply only to such Subsidiary); except
for: (i) such encumbrances or restrictions existing under or by reason of
applicable law or any Loan Document; (ii) restrictions and conditions existing
on the date hereof identified on Schedule 6.10  (or any extension or renewal of,
or any amendment or modification or replacement not expanding the scope of, any
such restriction or condition); (iii) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or other property
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or other property that is to be sold and such sale is permitted
hereunder; (iv) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness; (v)
customary provisions in leases and other contracts restricting the assignment
thereof; (vi) customary restrictions contained in any software licenses; (vii)
without affecting the Loan Parties’ obligations under Section 5.09, customary
provisions in the organizational documents of a Person or asset sale or stock
sale agreements or similar agreements which restrict the transfer of ownership
in such Person; (viii) in the case of any joint venture permitted hereunder with
a Person that is not a Loan Party, restrictions in such Person’s organizational
documents or pursuant to any joint venture agreement or stockholders agreement
solely to the extent of the Equity Interests of or property held in the subject
joint venture; (ix) restrictions imposed by any holder of a Lien permitted by
Section 6.02 restricting the transfer of the property subject thereto; (x)
without affecting the Loan Parties’ obligations under Section 5.09, any
agreement in effect at the time a Person becomes a Restricted Subsidiary of the
Borrower (including any amendments thereto that are otherwise permitted by the
Loan Documents and that are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or
refinancing), so long as such agreement was not entered into in connection with
or in contemplation of such person becoming a Restricted Subsidiary of Borrower
and imposes restrictions only on such Person and its assets; (xi) restrictions
on cash or other deposits required by suppliers or landlords under contracts
entered into in the ordinary course of business; or (xii) without affecting the
Loan Parties’ obligations under Section 5.09, restrictions imposed





90




 

solely on foreign Subsidiaries pursuant to any Swap Agreement entered into by
the Borrower or any Restricted Subsidiary and permitted pursuant to Section
6.06.

SECTION 6.11        Amendment of Material Documents.  No Loan Party will, nor
will it permit any Restricted Subsidiary to (a) amend, modify or waive any of
its rights under its certificate of incorporation, by-laws, operating or other
organizational documents or (b) voluntarily amend, voluntarily modify or waive
any provision of any documentation governing or evidencing any Material
Indebtedness, in each case, to the extent any such amendment, modification or
waiver would be materially adverse to the Lenders.

SECTION 6.12        Financial Covenant.

(a)         Beginning with the first full fiscal quarter ending after the
Effective Date, the Loan Parties will not permit the Senior Secured Net Leverage
Ratio, determined for the four consecutive fiscal quarter period ending on the
last day of each applicable fiscal quarter, to be more than 3.50 to 1.00;
 provided that the maximum Senior Secured Net Leverage Ratio permitted under
this Section 6.12(a) shall be increased to 4.00 to 1.00 as of the end of a
Specified Quarter and the three consecutive fiscal quarters ending immediately
following such Specified Quarter (the “Adjusted Covenant Period”) (it being
understood and agreed that following the end of the Adjusted Covenant Period,
the maximum Senior Secured Net Leverage Ratio permitted under this Section 6.12
shall revert to 3.50 to 1.00 as of the end of each subsequent fiscal quarter
until another Adjusted Covenant Period (if any) occurs pursuant to the terms and
conditions described in this Section 6.12(a)); provided,  further, that an
additional Adjusted Covenant Period shall not commence until after the current
Adjusted Covenant Period has expired.

(b)         Beginning with the first full fiscal quarter ending after the
Effective Date, permit the Consolidated Interest Coverage Ratio as of the last
day of any fiscal quarter of the Borrower to be less than 3.50:1.00.

ARTICLE VII

 

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing (each, an “Event of
Default”):

(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article VII) payable under this Agreement, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c)         any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made (unless, in the case of any such
representation and warranty made pursuant to Section 3.13 of this Agreement or
Section 3.1 of the Security Agreement, such misstatement was made with respect
to Collateral having a book value not exceeding $5 million),  and such false or
misleading





91




 

representation or warranty, to the extent capable of being cured, shall continue
to be incorrect or otherwise unremedied, or shall not be waived, for a period of
thirty days after receipt of written notice thereof from the Administrative
Agent to the Borrower;

(d)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a),  5.03 (with respect to
maintaining a Loan Party’s existence), 5.08  or in Article VI;

(e)         any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those which constitute a default under another Section of this
Article VII), and such failure shall continue unremedied for a period of thirty
(30) days after the earlier of any Loan Party’s knowledge of such breach or
receipt of written notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;

(f)         any Loan Party or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness (other than (i) the Obligations and (ii) the
Existing Letter of Credit to the extent the Existing Letter of Credit is fully
cash collateralized), when and as the same shall become due and payable (after
giving effect to any applicable grace period in respect of such failure under
the documentation representing such Material Indebtedness);

(g)         any event or condition occurs that results in any Material
Indebtedness (other than (i) the Obligations and (ii) the Existing Letter of
Credit to the extent the Existing Letter of Credit is fully cash collateralized)
becoming due prior to its scheduled maturity or that enables or permits (with
all applicable grace periods in respect of such event or condition under the
documentation representing such Material Indebtedness having expired) the holder
or holders of any such Material Indebtedness or any trustee or agent on its or
their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided, that this clause (g) shall not apply to (i)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01 or (iii) repurchases, exercises, redemptions,
settlements, early terminations, early cancellations or conversions of (whether
in whole or in part and including by netting or set-off) or the right to do any
of the foregoing to any Convertible Debt permitted under Section 6.01(s) (unless
any such repurchase, exercise, redemption, settlement, early termination, early
cancellation or conversion occurs as a result of a default by Holdings or any
other Loan Party thereunder, an event of the type that constitutes an Event of
Default or the inability to satisfy Sections 6.07(b),  6.07(e),  6.07(f),
 6.08(a),  6.08(b) or 6.08(c) hereunder in connection therewith);

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Foreign Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days (or ninety (90) days in
the case of any Material Foreign Subsidiary) or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)          any Loan Party or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted under Section 6.03(a)(v)), reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and





92




 

appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or Material Foreign Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) the board of directors (or similar governing body) of any
Loan Party or any Restricted Subsidiary (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the
foregoing;

(j)          any Loan Party or any Restricted Subsidiary of any Loan Party shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;

(k)         one or more judgments for the payment of money in an aggregate
amount in excess of $5 million (not paid or fully covered by insurance company
as to which the relevant insurance company has acknowledged coverage) shall be
rendered against any Loan Party, any Restricted Subsidiary of any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Restricted Subsidiary of any Loan
Party to enforce any such judgment;

(l)          an ERISA Event shall have occurred that would reasonably be
expected to result in Material Adverse Effect;

(m)        a Change in Control shall occur;

(n)         [reserved];

(o)         the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken by any Loan Guarantor to discontinue or to assert the
invalidity or unenforceability of the Loan Guaranty or any Loan Guarantor shall
deny that it has any further liability under the Loan Guaranty to which it is a
party, or shall give notice to such effect; or

(p)         (i) any material provision of any Collateral Document or any other
Loan Document shall for any reason cease to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Collateral Document or other Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any material
provision of any Collateral Document or other Loan Document has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
other than as a result of acts or omissions of the Administrative Agent, the
Lenders or their respective Related Parties or any Lien purported to be created
under any Collateral Document shall cease to be, or shall be asserted by any
Loan Party not to be, a valid and perfected Lien on any Collateral purported to
be covered thereby (other than with respect to Collateral collectively having a
book value not exceeding $5 million) with the priority required by the
applicable Collateral Document, except (A) as permitted by or pursuant to the
terms of any Collateral Document or other Loan Document or (B) as a result of
the acts or omissions of the Administrative Agent, the Lenders or any of their
Related Parties, including the Administrative Agent’s failure to (1) maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral Documents, or (2) file Uniform Commercial
Code continuation statements;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and





93




 

thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article VII,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.  Upon the occurrence and the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

SECTION 8.01        Appointment.  Each of the Lenders, on behalf of itself and
any of its Affiliates that are Secured Parties and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.  In addition, to the
extent required under the laws of any jurisdiction other than the U.S., each of
the Lenders and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf.  The
provisions of this Article VIII are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Bank), and the Loan Parties shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” as used herein or in any
other Loan Documents (or any similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead, such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between independent contracting parties.  In
addition, to the extent required under the laws of any jurisdiction other than
the United States of America, each of the Lenders and Secured Parties hereby
grants to the Administrative Agent any required powers of attorney to execute
any Collateral Document or other Loan Document governed by the laws of such
jurisdiction on such Lender’s or Secured Party’s behalf.

SECTION 8.02        Rights as a Lender.  The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Loan Parties
or any Subsidiary of a Loan Party or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

SECTION 8.03        Duties and Obligations.  The Administrative Agent or the
Lead Arrangers, as applicable, shall not have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, the Administrative Agent or the Lead Arrangers, as
applicable, (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan





94




 

Documents that the Administrative Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), provided that the Administrative Agent shall not be required to take any
action that, in the reasonable opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any debtor relief law and (c) shall not have any duty or
responsibility to disclose, and shall not be liable for the failure to disclose,
to any Lender or any Issuing Bank, any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates, that is
communicated to, obtained or in the possession of, the Administrative Agent, the
Lead Arrangers or any of their Related Parties in any capacity, except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent or the Lead Arrangers, as applicable, shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a “syndication agent,”
“documentation agent,” “lead arranger,” “bookrunner” or other similar term shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such.  Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

SECTION 8.04        Reliance.  Each of the Administrative Agent and each Lead
Arranger shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  Each of the Administrative Agent and each Lead
Arranger also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon.  Each of the Administrative Agent and each Lead
Arranger may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 8.05        Actions through Sub-Agents.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the





95




 

Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

SECTION 8.06        Resignation.

(a)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such bank.  Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrower and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty days after the retiring Administrative Agent gives
notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents;
provided, that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided, that (i)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article VIII,
 Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.  Each
appointment under this Section 8.06(a) shall be subject to the prior written
consent of the Borrower, which may not be unreasonably withheld but shall not be
required during the continuance of a Default or Event of Default.  If the
Administrative Agent is an Issuing Bank, or if an Affiliate of the
Administrative Agent is an Issuing Bank, and such Issuing Bank and its
Affiliates shall no longer hold any Loans or Commitments, then such Issuing Bank
shall be deemed to have submitted its notice of resignation as Issuing Bank
concurrently with such resignation as Administrative Agent delivered pursuant to
this Section 8.06(a) (and, for the avoidance of doubt, the Borrower shall be
deemed to have waived any notice period that may be required).





96




 

(b)         Defaulting Lender.  If the Person serving as Administrative Agent is
a Defaulting Lender pursuant to clauses (d) or (e) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, with consent of the Borrower (which may not be unreasonably withheld
but shall not be required during the continuance of a Default or Event of
Default), appoint a successor.   If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

SECTION 8.07       Non-Reliance.  Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

SECTION 8.08        Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.

(a)         The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

(b)         In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the New York Uniform Commercial Code.  Each Lender (and other Secured Party by
its acceptance of the benefits of the Loan Documents) authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents.  Each Lender
(and other Secured Party by its acceptance of the benefits of the Loan
Documents) agrees that no Secured Party (other than the Administrative Agent)
shall have the right individually to seek to realize upon the security granted
by any Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Secured Parties upon the terms of the Collateral Documents.  In the event
that any Collateral is hereafter pledged by any Person as collateral security
for the Secured Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Administrative Agent on behalf of the
Secured Parties.

SECTION 8.09        Lenders Not Subject to ERISA.  Each Lender as of the
Effective Date represents and warrants to the Administrative Agent, the Lead
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrower or any other Loan Party, that such





97




 

Lender is not and will not be (a) an employee benefit plan subject to Title I of
ERISA, (b) a plan or account subject to Section 4975 of the Code; (c) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (d) a “governmental plan” within the meaning of ERISA.

ARTICLE IX

 

MISCELLANEOUS

SECTION 9.01        Notices.

(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail,  sent by fax or sent by
electronic mail, as follows:

(i)          if to any Loan Party, to the Borrower at:

Ping Identity Corporation

1001 17th Street, Suite 100

Denver, Colorado 80202

Attention: Raj Dani, Chief Financial Officer

E-mail Address: rdani@pingidentity.com

Attention: Adriana Carpenter, Vice President and Chief Accounting Officer

E-mail Address: acarpenter@pingidentity.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

555 California Street

San Francisco, CA 94104

Attention: Sonali S. Jindal, P.C.

E-mail Address: sonali.jindal@kirkland.com

Phone Number: (415) 439-1692

 

(ii)         if to the Administrative Agent with respect to Borrowings or
Interest Election Requests to Bank of America, N.A. at:

Bank of America, N.A.,

Mail Code: TX2-984-03-23

2380 Performance Drive, Bldg. C

Richardson, TX 75082

Attention: Ashley Fuller

E-mail Address: Ashley.Fuller@bofa.com

 

with a copy to:

 

Latham & Watkins, LLP

355 South Grand Ave., Suite 100

Los Angeles, California 90071

Attention: Greg Robins

E-mail Address: Greg.Robins@lw.com





98




 

Fax Number: (213) 891-8763

(iii)       if to the Administrative Agent for any other purpose, to Bank of
America, N.A. at:

Bank of America, N.A.,

Mail Code: TX2-984-03-26

2380 Performance Drive, Bldg. C

Richardson, TX 75082

Attention: Mary Lawrence

E-mail Address: Mary.Lawrence-Agency@bofa.com

Fax Number: (469) 201-8825

with a copy to:

 

Latham & Watkins, LLP

355 South Grand Ave., Suite 100

Los Angeles, California 90071

Attention: Greg Robins

E-mail Address: Greg.Robins@lw.com

Fax Number: (213) 891-8763

(iv)        if to Bank of America, in its capacity as Issuing Bank, to Bank of
America, N.A. at:

Bank of America, N.A.,

Trade Operations

Mail Code: PA6-580-02-30

1 Fleet Way

Scranton, PA 18507

Attention: Michael Grizzanti

E-mail Address: Michael.A.Grizzanti@bofa.com

Fax Number: (800) 755-8743

with a copy to:

 

Latham & Watkins, LLP

355 South Grand Ave., Suite 100

Los Angeles, California 90071

Attention: Greg Robins

E-mail Address: Greg.Robins@lw.com

Fax Number: (213) 891-8763

(v)         if to any other Lender, to it at its address, e-mail address or fax
number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent; provided, that if not given during normal business hours of the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, (iii) sent by electronic
mail shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt





99




 

requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, or
(iv) delivered through Electronic Systems to the extent provided in clause (b)
below shall be effective as provided in such clause (b).

(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided, that the foregoing shall not apply to
notices pursuant to Article II or to compliance and no Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the applicable Lender.  Each of the Administrative
Agent and the Borrower (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by Electronic
Systems pursuant to procedures approved by it; provided, that approval of such
procedures may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, that if not given during the normal business hours
of the recipient, such notice or communication shall be deemed to have been
given at the opening of business on the next Business Day for the recipient, and
(ii) posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (b)(i) of notification that such notice or communication is
available and identifying the website address therefor; provided, that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.

(c)         Any party hereto may change its address, fax number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

(d)         Electronic Systems.

(i)          Each Loan Party agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)         Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s, or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the





100




 

Issuing Bank by means of electronic communications pursuant to this Section
9.01, including through an Electronic System.

SECTION 9.02        Waivers; Amendments.

(a)         No failure or delay by the Administrative Agent, any Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)         Except as provided in Section 2.22 and Section 2.23 (with respect to
any commitment increase), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided, that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) change any of the provisions of this Section 9.02 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (vi) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (vii) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
expressly permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender), (viii) except as
provided in clauses (d) and (e) of this Section 9.02 or in any Collateral
Document, release all or substantially all of the Collateral, without the
written consent of each Lender, or (ix) amend the definition of “Alternative
Currency” without the written consent of each Lender directly affected thereby;
 provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Banks hereunder
without the prior written consent of the Administrative Agent or the Issuing
Banks, as the case may be (it being understood that any change to Section 2.20
shall require the consent of the Administrative Agent and the Issuing
Banks).  The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04





101




 

(c)         The Lenders hereby irrevocably authorize the Administrative Agent
to, and the Administrative Agent shall release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon Payment in
Full, (ii) constituting property being sold or disposed of if the Loan Party
disposing of such property certifies to the Administrative Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary (other than a
Disposition to Holdings or any other Restricted Subsidiary), the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII.  Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided, that the
Administrative Agent may, in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $5 million during any calendar year
without the prior written authorization of the Required Lenders (it being agreed
that the Administrative Agent may rely conclusively on one or more certificates
of the Borrower as to the value of any Collateral to be so released, without
further inquiry).  Any such release shall not in any manner discharge, affect,
or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Loan Parties in respect of) all interests
retained by the Loan Parties, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral.  Any execution and delivery
by the Administrative Agent of documents in connection with any such release
shall be without recourse to or warranty by the Administrative Agent.
Notwithstanding anything herein to the contrary, a Subsidiary that is a Loan
Party shall automatically be released from its obligations under the Loan
Documents, and all security interests created by the Collateral Documents in
Collateral owned by such Subsidiary shall be automatically released, upon the
consummation of any transaction permitted by this Agreement as a result of which
such Subsidiary ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any other Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Collateral Document in any Collateral pursuant to Section
9.02, the security interests in such Collateral created by the Collateral
Documents shall be automatically released. In connection with any termination or
release pursuant to this Section, the Administrative Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

(d)         If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided,  that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the





102




 

payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)         Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.  A copy of any such amendment,
modification or supplement shall be promptly delivered by the Administrative
Agent to each Lender.

(f)         In addition, notwithstanding the foregoing, this Agreement,
including this Section 9.02, and the other Loan Documents may be amended (or
amended and restated) pursuant to Section 2.22 to add any Incremental Term Loan
Facility to this Agreement and (a) to permit the extensions of credit from time
to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement (including the rights
of the Incremental Term Loan Lenders to share ratably in prepayments pursuant to
Section 2.11), the Security Agreement and the other Loan Documents with the
Loans and the accrued interest and fees in respect thereof, (b) to include
appropriately the Lenders holding such credit facility in any determination of
the Required Lenders and (c) to amend other provisions of the Loan Documents so
that the Incremental Term Loan Facility is appropriately incorporated (including
this Section 9.02).

SECTION 9.03        Expenses; Indemnity; Damage Waiver.

(a)         The Borrower shall pay (i) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable and documented
out-of-pocket fees, charges and disbursements of one outside counsel and one
local counsel in each relevant jurisdiction for the Administrative Agent and
Lead Arrangers  (and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) and any other counsel retained with
the Borrower’s consent), in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the reasonable and documented fees, charges and
disbursements of one outside counsel and one local counsel in each relevant
jurisdiction for all of the foregoing (and, solely in the case of an actual or
perceived conflict of interest, one additional counsel (and, if reasonably
necessary, one firm of local counsel in each relevant jurisdiction)), in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section
9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of‑pocket expenses incurred during  any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section 9.03
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:

(i)          Taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;





103




 

(ii)         sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and

(iii)       forwarding loan proceeds, collecting checks and other items of
payment, and costs and expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrower as Loans
or to another deposit account, all as described in Section 2.18(c).

(b)         The Borrower shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses (except for Taxes, which shall be covered by
Section 2.17), including the reasonable and documented out-of-pocket fees,
charges and disbursements of one counsel for all Indemnitees (and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of an actual or perceived conflict
of interest, one additional counsel (and, if reasonably necessary, one firm of
local counsel in each relevant jurisdiction) to each group of affected
Indemnitees similarly situated taken as a whole and any other counsel retained
with the Borrower’s consent), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related to the Borrower or any of
its Subsidiaries, (iv) the failure of the Borrower to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrower for Indemnified Taxes or
Other Taxes pursuant to Section 2.17, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any Related
Indemnitee Party of such Indemnitee, (y) result from a claim brought by the
Borrower or any of its Subsidiaries against such Indemnitee or any Related
Indemnitee Party of such Indemnitee for material breach of such Indemnitee’s
express obligations hereunder or under any other Loan Document, if the Borrower
or such Subsidiary has obtained a final and non-appealable judgment by a court
of competent jurisdiction in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute solely among Indemnitees
and does not involve any act or omission by any Loan Party or any of their
Subsidiaries (other than claims against the Administrative Agent and Issuing
Banks in their respective capacities as such).

(c)         To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or any Issuing Bank under clause (a)
or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.





104




 

(d)         To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee for any damages
arising from the use by unintended recipients of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except as determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or any
Related Indemnitee Party of such Indemnitee.

(e)         No Indemnitee nor any Loan Party shall be liable on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided, that nothing in this clause (e)
shall relieve any Loan Party of any obligation it may have pursuant to the terms
of this Agreement to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(f)         All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04        Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)         (i)         Subject to the conditions set forth in clause (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A)        the Borrower; provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within seven Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if a Specified Event of Default has occurred and is
continuing, any other assignee;

(B)        the Administrative Agent;

(C)        [reserved]; and

(D)        the Issuing Banks.

(ii)         Assignments shall be subject to the following additional
conditions:





105




 

(A)        except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5 million unless
each of the Borrower and the Administrative Agent otherwise consent; provided,
that no such consent of the Borrower shall be required if a Specified Event of
Default has occurred and is continuing;

(B)        [reserved];

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and the tax forms required by Section 2.17(f); and

(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.

(iii)       Subject to acceptance and recording thereof pursuant to
clause (b)(iv) of this Section 9.04, from and after the effective date specified
in each Assignment and Assumption (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15,  2.16,  2.17 and 9.03).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 9.04.

(iv)        The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of interest on the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice. No assignment shall be effective unless recorded in the Register.
This Section 9.04(b)(iv) shall be construed at all times so that all Loans and
LC Disbursements are at all times maintained in “registered form” within the
meaning of Section 163(f), 871(h)(2), 881(c)(2) and 4701 of the Code and any
related Treasury Regulations.

(v)         Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
any applicable electronic platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed





106




 

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee and tax forms referred to in
clause (b) of this Section 9.04 and any written consent to such assignment
required by clause (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided, that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05,  2.06(d) or (e),  2.07(b),  2.18(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)         Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) other than an Ineligible Institution
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such Lender shall have
provided the Borrower with prior written notice of any such participation.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15,  2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and, if any
Indemnified Taxes or additional amounts are required to be paid pursuant to
Sections 2.17(a) or (d), the Borrower and Administrative Agent)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04; provided, that such Participant
shall not be entitled to receive any greater payment under Section 2.15 or 2.17,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under clause (b) of this
Section 9.04.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(c) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided,
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person (other than the Borrower to the extent required in clause (D) of the
proviso to clause (c) above) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of





107




 

Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided, that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.05        Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15,  2.16,  2.17 and 9.03 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06        Counterparts; Integration; Effectiveness; Electronic
Execution.

(a)         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)         Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as
an original executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce





108




 

Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07        Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08        Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held (other than deposits held in payroll,
trust, employee benefits, or Tax withholding accounts) and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower or such Loan Guarantor against any of and all the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The applicable Lender shall notify the Borrower
and the Administrative Agent of such setoff or application; provided, that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff or application under this Section 9.08.  The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09        Governing Law; Jurisdiction; Consent to Service of Process.

(a)         The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York.

(b)         Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party hereto agrees that the
Administrative Agent and the Secured Parties retain the right to bring
proceedings against any Loan Party in the courts of any other jurisdiction
solely in connection with the exercise of any rights under any Collateral
Document. Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction.

(c)         Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section 9.09.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.





109




 

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12        Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ respective officers, directors, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information in connection with the transactions contemplated hereby and are
informed of the confidential nature of such information, (b) upon the request or
demand of any regulatory authority having jurisdiction over it or any of its
Affiliates (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (c) pursuant to the order of any court or administrative agency, in
any pending legal, judicial or administrative proceeding or as otherwise
required by applicable law or regulation or as requested by a governmental
authority (in which case (except with respect to any audit or examination
conducted by bank accountants or any bank or other regulatory authority
exercising examination or regulatory authority), it, to the extent practicable
and permitted by law, rule or regulation, agrees to inform the Borrower promptly
thereof), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
9.12 or otherwise reasonably acceptable to the Borrower, to (i) any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement (and any of their respective
advisors) or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Loan Parties and their
obligations, (g) with the consent of the Borrower, (h) to holders of Equity
Interests in the Borrower, (i) to the extent that such information is
independently developed by it or its Affiliates, in each case, so long as not
based on information obtained in a manner that would otherwise violate this
Section 9.12, (j) for purposes of establishing a “due diligence” defense, (k) to
ratings agencies, (l) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers and other market
identifiers with respect to the credit facilities provided hereunder, or (m) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower.  For the purposes of this Section 9.12,
“Information” means all information





110




 

received from the Borrower relating to the Borrower or their business, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrower; provided, that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.12 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS AFFILIATES AND  THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

Each Loan Party consents to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
such Loan Party. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

SECTION 9.13        Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein.  Anything contained in this Agreement to the
contrary notwithstanding, no Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14        USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.





111




 

SECTION 9.15        Disclosure.  Each Loan Party, each Lender and the Issuing
Bank hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

SECTION 9.16        Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the other Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17        Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18        No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

SECTION 9.19        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is





112




 

unsecured (all such liabilities, the “Covered Liabilities”), may be subject to
the Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers to any such
Covered Liability arising hereunder which may be payable to it by any Lender
that is an EEA Financial Institution;

(b)         the effects of any Bail-In Action on any such Covered Liability,
including, if applicable:

(i)          A reduction in full or in part or cancellation of any such Covered
Liability;

(ii)         A conversion of all, or a portion of, such Covered Liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
Covered Liability under this Agreement or any other Loan Document; or

(iii)       The variation of the terms of such Covered Liability in connection
with the exercise of the Write-Down and Conversion Powers.

SECTION 9.20        Acknowledgment Regarding any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)         In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)         As used in this Section 10.14, the following terms have the
following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 





113




 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

SECTION 9.21        Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Loan Party in the Agreement Currency, such Loan
Party agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Loan Party (or to any other Person who
may be entitled thereto under applicable law).

ARTICLE X

 

LOAN GUARANTY

SECTION 10.01      Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guarantee) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations (for the purposes
hereof, the Secured Obligations, collectively the “Guaranteed Obligations”;
provided,  however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.





114




 

SECTION 10.02      Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor, or any other Person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03      No Discharge or Diminishment of Loan Guaranty.

(a)         Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations (other than
Unliquidated Obligations), and the cash collateralization of all Unliquidated
Obligations in a manner satisfactory to each affected Lender), including:  (i)
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, any
Issuing Bank, any Lender, or any other Person, whether in connection herewith or
in any unrelated transactions.

(b)         The obligations of each Loan Guarantor hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

(c)         Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

SECTION 10.04      Defenses Waived.  To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of the Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of the Borrower, any
Loan Guarantor or any other Obligated Party, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Loan Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Obligated Party, or any other
Person.  Each Loan Guarantor confirms that it is not a surety under any state
law and shall not raise any such law as a defense





115




 

to its obligations hereunder.  The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05      Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Banks and the Lenders.

SECTION 10.06     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded or must otherwise
be restored or returned upon the insolvency, bankruptcy, or reorganization of
the Borrower or otherwise (including pursuant to any settlement entered into by
a Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07      Information.  Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent nor any Issuing Bank nor any Lender shall have
any duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08      Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five days after it receives written notice of termination from
any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of the
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination.

SECTION 10.09      [Reserved].

SECTION 10.10      Maximum Liability.  Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor
hereunder  shall be limited to the extent, if any,





116




 

required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.  In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.11      Contribution.

(a)         To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b)         As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c)         This Section 10.11 is intended only to define the relative rights of
the Loan Guarantors, and nothing set forth in this Section 10.11 is intended to
or shall impair the obligations of the Loan Guarantors, jointly and severally,
to pay any amounts as and when the same shall become due and payable in
accordance with the terms of this Loan Guaranty.

(d)         The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)         The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12      Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the





117




 

Administrative Agent, the Issuing Banks and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

SECTION 10.13    Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party or Loan Guarantor to honor all of its obligations under this Guarantee in
respect of a Swap Obligation (provided,  however, that each Qualified ECP
Guarantor shall only be liable under this Section 10.13 for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 10.13 or otherwise under this Loan Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  Except as otherwise provided herein, the obligations
of each Qualified ECP Guarantor under this Section 10.13 shall remain in full
force and effect until the termination of all Swap Obligations.  Each Qualified
ECP Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

[Signature Pages Follow.]

 

 



118




 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWER:

 

 

 

 

 

PING IDENTITY CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Andre Durand

 

 

Name: Andre Durand

 

 

Title:   Chief Executive Officer

 

 

 

 

 

 

 

HOLDINGS:

 

 

 

 

 

ROARING FORK INTERMEDIATE, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andre Durand

 

 

Name: Andre Durand

 

 

Title:   Chief Executive Officer





SIGNATURE PAGE TO PING IDENTITY CREDIT AGREEMENT




 

 

OTHER LOAN GUARANTORS:

 

 

 

 

 

UNBOUNDID, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andre Durand

 

 

Name: Andre Durand

 

 

Title:   Chief Executive Officer

 

 

 

 

 

ELASTIC BEAM, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ Andre Durand

 

 

Name: Andre Durand

 

 

Title:   Chief Executive Officer

 





SIGNATURE PAGE TO PING IDENTITY CREDIT AGREEMENT




 

 

BANK OF AMERICA, N.A.,  as a Lender

 

 

 

 

 

By:

/s/ Adam Rose

 

 

Name: Adam Rose

 

 

Title:   SVP

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Mary Lawrence

 

 

Name: Mary Lawrence

 

 

Title:   AVP; Agency Management Officer

 

 

 

 

 

BANK OF AMERICA, N.A.,  as an Issuing Bank

 

 

 

 

 

By:

/s/ Adam Rose

 

 

Name: Adam Rose

 

 

Title:   SVP

 





SIGNATURE PAGE TO PING IDENTITY CREDIT AGREEMENT




 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Mark Gronich

 

 

Name: Mark Gronich

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Tony Sood

 

 

Name: Tony Sood

 

 

Title:   Senior Vice President

 

 

 



SIGNATURE PAGE TO PING IDENTITY CREDIT AGREEMENT




 

COMMITMENT SCHEDULE

Lender

Total Commitment

Bank of America, N.A.

$60,000,000.00

Royal Bank of Canada

$60,000,000.00

Citibank, N.A.

$30,000,000.00

Total:

$150,000,000

 

 

